A

TRANSITION GUIDE
TO POSTSECONDARY EDUCATION AND EMPLOYMENT
FOR STUDENTS AND YOUTH
WITH DISABILITIES

O FFICE OF S PECIAL E DUCATION AND R EHABILITATIVE S ERVICES
U NITED S TATES D EPARTMENT OF E DUCATION

R EVISED AUGUST 2020

U.S. Department of Education
Betsy DeVos
Secretary
Office of Special Education and Rehabilitative Services
Mark Schultz
Delegated the duties of the Assistant Secretary for
Special Education and Rehabilitative Services
August 2020
Initially issued January 2017
This report is in the public domain. Authorization to reproduce it in whole or in part is granted.
While permission to reprint this publication is not necessary, the citation should be:
U.S. Department of Education (Department), Office of Special Education and Rehabilitative Services,
A Transition Guide to Postsecondary Education and Employment for Students and Youth with Disabilities,
Washington, D.C., 2020.
Other than statutory and regulatory requirements included in the document, the contents of this guidance
do not have the force and effect of law and are not meant to bind the public in any way. This document is
intended only to provide clarity to the public regarding existing requirements under the law or
agency policies.
To obtain copies of this report:
Visit:

https://www2.ed.gov/about/offices/list/osers/transition/products/
postsecondary-transition-guide-2020.pdf

Availability of Alternate Formats
On request, this publication is available in alternate formats, such as Braille, large print or audiotape.
Requests should be submitted to the Alternate Format Center by calling 202-260-0852 or
by contacting the 504 coordinator via email at ofo_eeos@ed.gov.

Other than statutory and regulatory requirements included in the document, the contents of this
guidance do not have the force and effect of law and are not meant to bind the public in any way. This
document is intended only to provide clarity to the public regarding existing requirements under the law
or agency policies.
All examples were prepared by American Institutes for Research under contract to the Department’s
Office of Special Education and Rehabilitative Services (OSERS) with information provided by grantees
and others. The examples provided in this guide do not necessarily reflect the views or policies of the
Department. The Department has not independently verified the content of these examples and does
not guarantee accuracy or completeness. Not all of the activities described in the examples are
necessarily funded under Parts B or D of the Individuals with Disabilities Education Act (IDEA) or under
the Rehabilitation Act of 1973 (Rehabilitation Act), as amended by Title IV of the Workforce Innovation
and Opportunity Act (WIOA). The inclusion of the information in these examples is not intended to
reflect a determination by the Department that the practices are effective or that any activity, product,
program, intervention, model, or service mentioned may be supported with IDEA or Rehabilitation Act
funds. The inclusion of these examples is for informational purposes only and should not be construed as
an endorsement of any views, organization, product, or program by the Department or the
U.S. Government.
With respect to references to the Rehabilitation Act, this guide addresses provisions authorized under
Titles I, V, and VI of the Rehabilitation Act. The references to the Rehabilitation Act in this guide,
including the examples, refer primarily to Title I of the Rehabilitation Act. This guide also makes
reference to Section 504, which is part of Title V of the Rehabilitation Act and which addresses
nondiscrimination on the basis of disability against qualified individuals with disabilities rather than the
authorization of programs administered by the State Vocational Rehabilitation agency.

CONTENTS
Preface

iv

1. Transition Planning: Opportunities and Programs to Prepare
Students with Disabilities for Success

1

Overview
Transition Planning
Education and Training Opportunities
Dual or Concurrent Enrollment Program
Early College High School
Summary of Performance
Employment Opportunities
Conclusion: Connections help achieve desired careers

2. Transition Services and Requirements: IDEA and the Rehabilitation Act
Overview
Transition Services for Students under IDEA
Transition Services for Students and Youth with Disabilities under the Rehabilitation Act
Distinctions between New Terms
Coordination and Collaboration between State Educational Agency (SEA) and VR Agency
Youth with Disabilities No Longer in School
Examples to Consider: States are Coordinating Transition Services
Conclusion: Coordination is required

1
1
2
3
4
4
4
7

8
8
8
12
13
16
18
20
20

3. Options after Leaving Secondary School: Education and Employment Goals

23

Overview
Postsecondary Education and Training Options
Rights and Responsibilities in Postsecondary Education and Training
Postsecondary Employment Options
Types of Employment Outcomes Authorized under the Rehabilitation Act
Conclusion: Know Your Options to Plan

23
23
25
29
30
33

4. Supporting Student-Made Decisions: Preparation for Adult Life
Overview
Setting High Expectations for Secondary School Students with Disabilities
Person-Centered Planning
Addressing Students’ Social and Emotional Needs
Providing the Student and Youth with Support to Make Their Decisions
Making Informed Choices
Conclusion: Student Empowerment Advances Career Decision-Making

34
34
34
35
35
36
37
38

Glossary of Terms

52

End Notes

63

iii

PREFACE
To assist students and youth with disabilities in achieving their post-school and career goals, Congress
enacted two key statutes that address the provision of transition services: the Individuals with Disabilities
Education Act (IDEA) and the Rehabilitation Act of 1973 (Rehabilitation Act), as amended by Title IV of the
Workforce Innovation and Opportunity Act (WIOA). Both the IDEA and the Rehabilitation Act require
transition services be made available to students and youth with disabilities as they prepare for and
enter postsecondary life.
Both laws also make clear that transition services require a coordinated set of activities within an
outcome-oriented process that relies upon active student involvement, family engagement, and
cooperative implementation of transition activities, as well as coordination and collaboration between the
vocational rehabilitation (VR) agency, the State educational agency (SEA), and the local educational agencies
(LEAs).
To aid in a seamless transition from school to post-school activities, this transition guide addresses the
following topics:
• Transition planning: opportunities and programs;
• Transition services and requirements, as authorized by IDEA and the Rehabilitation Act;
• Education and employment options for students and youth with disabilities after
leaving secondary school; and
• Supporting the decisions made by students and youth with disabilities.
As students and youth with disabilities prepare to transition to adult life, we must do everything we can
to provide them with the information, services, and supports they need to ensure that they have the
opportunity to achieve their goals. We hope this transition guide will also help students and youth with
disabilities and their families to better understand how the SEA, the LEA, and the VR agency work
together to facilitate improved outcomes for students and youth with disabilities. If you have questions
about this transition resource guide, please submit them to TRGuideQuestions@ed.gov.
Sincerely,
/s/
Mark Schultz
Delegated the duties of the Assistant Secretary for
Special Education and Rehabilitative Services

iv

1. TRANSITION PLANNING: OPPORTUNITIES AND PROGRAMS TO
PREPARE STUDENTS WITH DISABILITIES FOR SUCCESS
Overview
As a student approaches the time to leave high school, it is important that preparations for adult life are
well underway. For early transition planning and active participation in decision making to occur for
students with disabilities, members of the planning team need to be well-informed about the student’s
abilities, needs, and available services. This section highlights educational opportunities, credentials, and
employment strategies designed to assist students with disabilities while in school to prepare for a
meaningful postsecondary education and/or thriving career.

Transition Planning
“A truly successful transition process is the result of comprehensive team planning that is driven by the
dreams, desires and abilities of youth. A transition plan provides the basic structure for preparing an
individual to live, work and play in the community, as fully and independently as possible.” 1
Local educational agencies (LEAs) and State Vocational Rehabilitation (VR) agencies participate in
planning meetings to assist students and family members to make critical decisions about this stage of
the student’s life and his or her future post-school goals. During the planning process, schools and VR
agencies work together to identify the transition needs of students with disabilities, such as the need for
assistive or rehabilitation technology, orientation and mobility services or travel training, and career
exploration through vocational assessments or work experience opportunities.
The individualized education program (IEP), developed under the Individuals with Disabilities Education
Act (IDEA), for each student with a disability must address transition services requirements beginning
not later than the first IEP to be in effect when the child turns 16, or younger if determined appropriate
by the IEP Team, and must be updated annually thereafter. The IEP must include:
(1) appropriate measurable postsecondary goals based upon age-appropriate transition
assessments related to training, education, employment, and, where appropriate, independent
living skills; and
(2) the transition services (including courses of study) needed to assist the student with a disability
in reaching those goals).
While the IDEA statute and regulations refer to courses of study, they are but one example of
appropriate transition services. Examples of independent living skills to consider when developing
postsecondary goals include self-advocacy, management of the home and personal finances, and the use
of public information.

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

Education and Training Opportunities
There are a number of opportunities and programs available for students preparing to exit secondary
school. Many of these education and training opportunities involve formal or informal connections
between educational, VR, employment, training, social services, and health services agencies.
Specifically, high schools, career centers, community colleges, four-year colleges and universities, and
State technical colleges are key partners. These partners offer Federal, State, and local funds to assist a
student preparing for postsecondary education.
Further, research suggests that enrollment in more rigorous, academically intense programs
(e.g., Advanced Placement (AP), International Baccalaureate (IB), or dual enrollment) in high school
prepares students, including those with low achievement levels, to enroll and persist in postsecondary
education at higher rates than similar students who pursue less challenging courses of study. 2
The following are examples of exiting options, programs, and activities that may be available as IEP
Teams develop IEPs to prepare the student for the transition to adult life.

Regular High School Diploma
The term “regular high school diploma:”
(A) means the standard high school diploma awarded to the preponderance of students in the State
that is fully aligned with State standards, or a higher diploma, except that a regular high school
diploma shall not be aligned to the alternate academic achievement standards; and
(B) does not include a recognized equivalent of a diploma, such as a general equivalency diploma,
certificate of completion, certificate of attendance, or similar lesser credential.
The vast majority of students with disabilities should have access to the same high-quality academic
coursework as all other students in the State that reflects grade-level content for the grade in which the
student is enrolled and that enables them to participate in assessments aligned with grade-level
achievement standards.

Alternate High School Diploma
Some students with the most significant cognitive disabilities may be awarded a State-defined alternate
high school diploma based on alternate academic achievement standards, but that diploma must be
standards-based. See the definition of alternate diploma in the Glossary of Terms (Glossary).
Working towards an alternate diploma sometimes causes delay or keeps the student from completing
the requirements for a regular high school diploma. However, students with the most significant
cognitive disabilities who are working towards an alternate diploma must receive instruction that is
aligned with the State’s challenging academic content standards and that promotes their involvement
and progress in the general education curriculum, consistent with the IDEA.
Further, States must continue to make a free appropriate public education (FAPE) available to any student
with a disability who graduates from high school with a credential other than a regular high school
diploma, such as an alternate diploma, General Educational Development (GED), or certificate of
2

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
completion. While FAPE under the IDEA does not include education beyond grade 12, States and school
districts are required to continue to offer to develop and implement an IEP for an eligible student with a
disability who graduates from high school with a credential other than a regular high school diploma until
the student has exceeded the age of eligibility for FAPE under State law. Depending on State law which sets
the State’s upper age limit for FAPE, the entitlement to FAPE under IDEA of a student with a disability who
has not graduated high school with a regular high school diploma could last until the student’s 22nd
birthday. Note, however, that some State laws may address the provision of educational services to
individuals with disabilities beyond their 22nd birthday.
IEPs for students with disabilities could include transition services in the form of coursework at a
community college or other postsecondary institution, provided that the State recognizes the coursework
as secondary school education under State law. Secondary school education does not include education
that is beyond grade 12 and must meet State education standards. See the definition of “secondary school”
in the Glossary.

Dual or Concurrent Enrollment Program
Increasingly, States and school districts are permitting students to participate in dual or concurrent
enrollment programs while still in high school. The term “dual or concurrent enrollment program” refers
to a partnership between a postsecondary education institution and a local school district in which the
student who has not yet graduated from high school with a regular high school diploma is able to enroll
in one or more postsecondary courses and earn postsecondary credit. The credit(s) can be transferred to
the college or university in the partnership and applied toward completion of a degree or recognized
educational credential, which the student would earn after leaving high school. Programs are offered
both on campuses of colleges or universities, or in high school classrooms. As with all students taking
classes at postsecondary institutions, students with disabilities who have IEPs must meet the
postsecondary institution’s criteria to take the class.
Comprehensive transition programs (CTPs) are a type of postsecondary education. CTPs offered at
institutions of higher education (IHEs) provide inclusive, academic, social, and career and technical
education programs for individuals with intellectual disabilities seeking a postsecondary or college
experience and career path. Participation in a CTP may generate academic credit leading to a
postsecondary credential or degree. These programs embrace high expectations and provide valuable
opportunities for individuals with intellectual disabilities to gain skills that will maximize their
opportunities for achieving employment, including competitive integrated employment. After exiting
high school, students can enroll in CTPs on a full-time basis. Additionally, since CTPs are a type of
postsecondary education program, students may be able to dually enroll in CTPs while still attending
secondary school if the IHE will enroll high school students to take CTP classes. If under State law,
attending classes at a postsecondary institution, whether auditing or for credit, is considered secondary
school education for students in grade 12 or below and the education provided meets applicable State
standards, those services can be designated as transition services on a student’s IEP and paid for with
IDEA Part B funds consistent with the student’s entitlement to FAPE.

3

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
Dual enrollment can be a helpful option for students in facilitating their transition from secondary school
to postsecondary education and the workforce. For further information on dual enrollment and CTPs
please see Increasing Postsecondary Opportunities and Success for Students and Youth with Disabilities
issued by the Department on September 17, 2019, at
https://www2.ed.gov/policy/speced/guid/increasing-postsecondary-opportunities-and-success-0917-2019.pdf

Early College High School
The term “early college high school” refers to a partnership between at least one school district and at
least one college or university that allows a student to simultaneously complete requirements toward
earning a regular high school diploma and earn not less than 12 credits that are transferable to the
college or university within the partnership as part of his or her course of study toward a postsecondary
degree or credential at no cost to the student or student’s family.

Summary of Performance
A summary of performance (SOP) is required for each student with an IEP whose eligibility for services
under IDEA terminates due to graduation from secondary school with a regular high school diploma or
due to exceeding the age of eligibility for FAPE under State law. The school district must provide the
student with a summary of the student's academic achievement and functional performance that
includes recommendations on how to assist the student in meeting the student's postsecondary goals.
This summary of the student’s achievement and performance can be used to assist the student in
accessing postsecondary education and/or employment services.

Employment Opportunities
Community-Based Work Experiences
Whether the student’s next step is employment or entering a postsecondary training or an educational
program, it is important for students with disabilities to obtain as much work experience as possible to
prepare for adult life. The National Collaborative on Workforce and Disability for Youth (NCWD) reports
that the value of a work experience, whether paid or unpaid work:
• Helps students acquire jobs at higher wages after they graduate; and
• Promotes students who participate in occupational education and special education in integrated
settings to be competitively employed more than students who have not participated in such
activities.
NCWD also recommends that a student with a disability participate in multiple work-based learning
experiences and those experiences be directly related to the student’s education program. 3
Community-based work experiences, such as internships, apprenticeships, and other on-the-job training
experiences, provide increased opportunities for students to learn a specific job, task, or skill at an
4

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
integrated employment site, and to transfer the knowledge gained to real-time work experiences. To
learn more about the value of community-based work experiences, visit: http://www.ncwd-youthinfo/.
VR agencies provide a variety of community-based work experiences and on-the-job training services to
students and youth with disabilities on a case-by-case basis under the VR program. The VR counselor and
the student or youth with a disability will identify a specific vocational goal to determine whether a
community-based work experience is a necessary service for the student or youth with disability to
achieve an employment outcome in competitive integrated employment or supported employment.
“Competitive integrated employment” is employment with earnings comparable to those paid to
individuals without disabilities in a setting that allows them to interact with individuals who do not have
disabilities. “Supported employment” is competitive integrated employment or employment in an
integrated work setting in which individuals with the most significant disabilities are working on a shortterm basis toward competitive integrated employment, while receiving ongoing support services in
order to support and maintain those individuals in employment. See the Glossary for more extensive
definitions of these terms.
Community-based work experiences allow the student or youth with a disability to explore potential
careers related to the specific vocational goal, potential workplace environments and demands, and
other aspects of the work. These experiences offer the student opportunities to gain firsthand
knowledge of a particular job skill, or to learn the culture of day-to-day employment. These experiences
can be offered in lieu of, or to supplement, vocational training or educational programs, or as a standalone service. To ensure the success of community-based work experiences, VR agencies are encouraged
to develop agreements with employers and the student or youth with a disability that describe the
training objectives, services to be provided, timelines, and financial responsibilities necessary for a
successful community-based work experience.
The following list describes work-based strategies used to enhance competitive integrated employment
opportunities for students and youth with disabilities.

Internships
Internships are formal agreements whereby a student or youth is assigned specific tasks in a workplace
over a predetermined period of time. Internships can be paid or unpaid, depending on the nature of the
agreement with the company and the nature of the tasks. 4
Internships are usually temporary on-the-job work experiences. They not only provide individuals,
including students and youth with disabilities, actual work experience and the opportunity to develop
skills, but also the opportunity to determine if the type of work involved is in keeping with the
individuals’ career interests, abilities and goals. There is no guarantee that an internship will lead to a
permanent employment offer. However, VR counselors refer students or youth with a disability to an
internship to increase their employment opportunities. The internship experience is frequently enriched
by the provision of services or supports, such as transportation and vocational counseling, as described
in an approved individualized plan for employment (IPE) under the VR program (for more information on
IPEs, see page 16 of this guide).

5

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

Mentorships
A young person with or without a disability may participate in a mentoring relationship to hone his or
her occupational skills and work habits. The business community describes mentoring as an employee
training system under which a senior or more experienced individual (the mentor) is assigned as an
advisor, counselor, or guide to a junior or trainee (mentee). The mentor is responsible for providing
support to, and feedback on, the individual in his or her charge. The mentor’s area of experience is
sought based on his or her career, disability, and history or life experience similar to the mentee or a host
of other possibilities. You may learn more about mentoring in the business community at:
http://www.businessdictionary.com/definition/mentoring.html.
Many schools or existing community organizations, such as the YMCA, Boys and Girls Clubs, and centers
for independent living, introduce students and youth to older peer or adult mentors who have achieved
success in a particular area that is important for the student and youth (for example, employers, college
students, recovering substance abusers). 5 Interaction with successful role models with disabilities
enhances the disability-related knowledge and self-confidence of students and youth with disabilities,
as well as parents’ perceptions of the knowledge and capabilities of their students and youth
with disabilities. 6

Apprenticeships
Apprenticeships are formal, sanctioned work experiences of extended duration in which an apprentice,
frequently known as a trainee, learns specific occupational skills related to a standardized trade, such as
carpentry, plumbing, or drafting. Many apprenticeships also include paid work components.
In an apprenticeship program, an individual has the opportunity to learn a trade through on-the-job
training as well as through related academic knowledge. Often, these programs involve an employer and
a community college or university and a trade union. An individual applies for specific training and, once
accepted, is able to participate in the apprenticeship program. Employment opportunities are usually
offered to an individual who successfully completes the program. VR counselors assist individuals with
disabilities to prepare for the apprenticeship application process, develop a plan to gain the pre-requisite
knowledge and skills for the trade, and identify support services needed to be successful in the
apprenticeship program.

Paid Employment
Paid Employment involves existing standard jobs in a company or customized employment positions that
are negotiated with an employer. These jobs always feature a wage paid directly to the student or youth.
Such work is scheduled during or after the school day. Paid employment is frequently an integral part of
a student’s course of study or simply a separate adjunctive experience. 7 Often times, these employment
experiences are the first steps towards building a meaningful career for students and youth
with disabilities.

6

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

Career Pathways 8

As students and youth with disabilities prepare for their careers, they are counseled to consider and
explore a specific career to determine if it meets their career interests, abilities and goals. The Career
Pathways model is designed to facilitate an individual’s career interest and advancement with multiple
entrance and exit points in the individual’s career over his or her lifetime. Key program design features of
the Career Pathways model include contextualized curricula, integrated basic education and
occupational training, career counseling, support services, assessments and credit transfer agreements
that ease entry and exit points towards credential attainment.
Career Pathways are also designed as a system strategy for integrating educational instruction, workforce
development, and human services, and linking these service delivery systems to labor market trends and
employer needs. Career pathways systems use real-time labor market information and active employer
involvement to ensure that training and education programs meet the skill and competency needs of
local employers. The more the systems are aligned at the State and local levels, the easier it may be to
create a level of integration necessary to develop comprehensive programs and ensure an
individual’s success.

Conclusion: Connections help achieve desired careers
Many of the opportunities, programs, and strategies discussed in this section involve partnerships
between high schools, colleges, VR agencies, employers, American Jobs Centers, workforce development
boards, social service agencies, students, and their families to identify and secure a career uniquely
suited to the student or youth with a disability. It is essential that students and youth with disabilities,
along with family members and professional support staff, examine numerous and challenging programs
to prepare students and youth with disabilities for their desired post-school goals.

7

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

2. TRANSITION SERVICES AND REQUIREMENTS:
IDEA AND THE REHABILITATION ACT
Overview
Both the school system and VR program provide opportunities designed to prepare students and youth
with disabilities for postsecondary education and careers in the workforce. This section describes
services and key requirements of the IDEA and the Rehabilitation Act that facilitate the transition from
school to post-school activities, including postsecondary education and competitive integrated
employment. These requirements are in place for students and youth with disabilities to seamlessly
access services and supports to achieve their career goals. Examples of how States implement transition
requirements, descriptions of services for youth with disabilities who are no longer in school, and a
sample flow chart of key points in the transition process are also presented.

Transition Services
Transition services are integral to FAPE under IDEA. A primary purpose of IDEA is to ensure that all
children with disabilities have available to them a FAPE that emphasizes special education and related
services designed to meet their unique needs and prepare them for further education, employment, and
independent living. As noted earlier in this guide, IDEA contains transition services requirements for
students with disabilities, which must be addressed in the first IEP to be in effect when the student turns
16, or younger, if determined appropriate by the IEP Team and updated annually thereafter. The
Rehabilitation Act authorizes a continuum of services, such as pre-employment transition services for
students with disabilities, and transition services, job placement services, other VR services, and
supported employment services for students and youth with disabilities, as appropriate, to secure
meaningful careers. Implementing regulations for both the schools and the State VR Services program
define transition services similarly.
Providing transition services is a shared responsibility between the school and VR agency. The definition
of transition services is listed in the Glossary at the end of this guide.

Transition Services for Students under IDEA
Schools provide an array of supports and services for IDEA-eligible students designed to enable them to
be prepared for college or careers. Under IDEA, States and school districts must make FAPE available to
all eligible children with disabilities in mandatory age ranges. FAPE includes the provision of special
education and related services at no cost to the parents in conformity with a properly developed IEP.
Each child with a disability must receive FAPE in the least restrictive environment (LRE), and, to the
maximum extent appropriate, must be educated with children who do not have disabilities. The LRE
requirements apply to transition services, including employment-related transition services, and apply
equally to the employment portion of the student’s program and placement. 9

8

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

The Individualized Education Program: Postsecondary Goals and Transition Services
The Individualized Education Program
Each student with a disability served under IDEA, must have an IEP that is developed, reviewed, or
revised at a meeting of the IEP Team that includes:
• The parents of a child with a disability;
• Not fewer than one regular education teacher of such child (if the child is, or may be,
participating in the regular education environment);
• Not fewer than one special education teacher or, where appropriate, not fewer than one special
education provider of such child;
• A representative of the public agency (generally the local educational agency (LEA)) who is:
qualified to provide, or supervise the provision of, specially designed instruction to meet the
unique needs of children with disabilities; knowledgeable about the general education
curriculum; and knowledgeable about the availability of resources of the LEA;
• An individual who can interpret the instructional implications of evaluation results, who may be a
member of the team described above;
• At the discretion of the parent or the agency, other individuals who have knowledge or special
expertise regarding the child, including related services personnel as appropriate; and
• Whenever appropriate, the child with a disability.
Parents are an essential source of information in IEP development and play an important role in the
IEP Team to establish the student’s IEP goals. There are many resources to assist parents through the IEP
and transition processes.
Other Agency Representatives at IEP Team Meetings
Representatives of other agencies, such as the VR agency, can be invited to participate at IEP Team
meetings in which transition services and postsecondary goals are discussed, if that agency is likely to be
responsible for providing or paying for the transition services to be included in the student’s IEP.
However, IDEA requires the consent of the parents or the student who has reached the age of majority
under State law to invite other agency representatives to participate in the meeting. See section 4 of this
guide for additional information about the age of majority. If a participating agency, other than a public
agency, fails to provide the transition services described in the student’s IEP, the public agency must
reconvene the IEP Team to identify alternative strategies to meet the transition objectives for
the student.
To meet IDEA’s transition services provisions, the IEP must contain the services and supports needed to
assist the student to gain the skills and experiences necessary to reach his or her desired post-school

9

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
goals. In the first IEP to be in effect when the student turns 16, or younger, if determined appropriate by
the IEP Team, and updated annually thereafter, the student’s IEP must include:
• Appropriate measurable postsecondary goals based upon age-appropriate transition assessments
related to training, education, employment, and, where appropriate, independent living skills;
• The transition services (including courses of study) needed to assist the student in reaching those
goals; and
• Age-appropriate transition assessments based on the individual needs of the student to be used
to determine appropriate measurable postsecondary goals.
States and school districts are in the best position, along with the student and the student’s family
member or representative, to determine the most appropriate types of transition assessments based
upon a student’s needs. 10
As a student gets older, the IEP Team must consider whether the student’s needs have changed, taking
into account the student’s strengths, preferences and interests; and develop measurable goals that are
focused on the student’s life after high school, specifying the transition services needed to help him or
her reach those goals. We strongly encourage parents to recognize that decisions about the specific
content of postsecondary goals and transition services are the responsibility of the IEP Team. These
decisions are made at IEP Team meetings, which sometimes include additional school personnel with
specific knowledge related to the identified goals and services. Nothing in IDEA requires a specific
service, placement, or course of study to be included in the student’s IEP as a transition service. Rather,
IDEA leaves such decisions to the IEP Team.
Please note that postsecondary goals and transition services are just one component of a
student’s IEP. It is also important for the student’s other annual IEP goals (the student’s
academic and functional goals) to complement and address the student’s transition
service needs, as appropriate. IEP Teams assess the relationship of the student’s
postsecondary goals to the student’s needs in developing the student’s other
annual IEP goals.

School districts, which are responsible for initiating and conducting IEP Team meetings, must:
• Invite the student to an IEP Team meeting if the purpose of the meeting is to discuss the
student’s postsecondary goals and the transition services needed to assist the student in reaching
those goals;
• Take steps to ensure that the student’s preferences and interests are considered, if the student
does not attend the meeting;
• Take steps to ensure that the parents are present at IEP Team meetings or are afforded the
opportunity to participate;

10

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
• Notify parents of the meeting early enough to ensure that parents have an opportunity to attend,
and specifically inform them if a purpose of the meeting is consideration of postsecondary goals
and transition services for the student;
• Schedule the meeting at a mutually convenient time and place;
• Use other methods to ensure parental participation, including individual or conference telephone
calls, if neither parent can attend the meeting; and
• Use alternative means of meeting participation, such as videoconferences and conference calls, if
agreed to by the parent and the school district.
Parental and student input is also vital in determining postsecondary goals related to postsecondary
education and training services needs for post-school activities, including independent living and
employment. Students with disabilities and their parents should be knowledgeable about the range of
transition services available, and how to access those services at the local level. School districts should
encourage both the student and their parents to be fully engaged in discussions regarding the need for
and availability of other services, including application and eligibility for VR services and supports to
ensure formal connections with agencies and adult services, as appropriate.
For more information about Parent Training and Information Centers, please visit:
https://ww.parentcenterhub.org
https://www2.ed.gov/programs/rsaptp

The participation of a VR agency representative on the IEP Team helps to ensure that the vocational- or
employment-related provisions in the IEP provide a bridge from the receipt of services provided by
secondary schools to the receipt of services provided by VR agencies. Further, recent amendments to the
Rehabilitation Act authorize the VR agency, along with the school, to provide or arrange for the early
provision of pre-employment transition services for all students with disabilities who are eligible or
potentially eligible for VR services and in need of such services. Representation of the VR agency at the
IEP meeting fosters the opportunity for pre-employment transition services to be provided early and in
keeping with the student’s postsecondary goals.

11

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

Students with disabilities, including those eligible under IDEA, have rights under
Section 504 of the Rehabilitation Act, which prohibits disability discrimination by
recipients of Federal financial assistance, including public elementary and secondary
schools. Section 504 requires that a free appropriate public education, as defined in the
Section 504 regulations, be provided to elementary and secondary students with
disabilities through the provision of regular or special education and related aids and
services that are designed to meet their individual educational needs as adequately as
the needs of nondisabled students are met and that satisfy certain procedural
requirements. Section 504 does not specifically require that eligible students receive
transition services as defined in IDEA. However, implementation of an IEP developed in
accordance with the IDEA is one means of meeting the Section 504 FAPE standard.
More information about Section504 is available at: https://www.ed.gov/ocr

Transition Services for Students and Youth with Disabilities under the
Rehabilitation Act
A Continuum of Services
One of the primary roles of State VR agencies is to empower individuals with disabilities, including
students and youth with disabilities, to make informed choices about their careers by providing a
continuum of services to achieve employment outcomes in competitive integrated employment or
supported employment. Students and youth with disabilities receive a broad range of services under the
VR program, in group settings or on an individual basis, as appropriate. The services available will differ
from person to person because they are customized for each individual’s needs. Furthermore, certain VR
services (e.g., pre-employment transition services) are available to students with disabilities, regardless
of whether they have applied for VR services, but these same services are not available to youth with
disabilities who do not meet the definition of a “student with a disability” under the Rehabilitation Act.

Eligibility Requirements for Services Provided under the VR Program
To be eligible for VR services, an individual must meet the following criteria:
• Have a physical or mental impairment that constitutes or results in a substantial impediment to
employment; and
• Require VR services to prepare for, secure, retain, advance in, or regain employment.
However, individuals who receive Supplemental Security Income (SSI) and/or Social Security Disability
Insurance (SSDI) benefits are presumed to be eligible for VR services, unless there is clear and convincing
evidence that they are unable to benefit from VR services. These individuals, including students and youth
with disabilities, are determined to be eligible for VR services based on existing documentation indicating
that the individual is a recipient of SSI and/or SSDI benefits.

12

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
Most notably, section 113 of the Rehabilitation Act references “potentially eligible” students with
disabilities with respect to the provision of pre-employment transition services. In this regard, all
students with disabilities, regardless of whether they have applied for or been determined eligible for VR
services, are considered “potentially eligible” for purposes of receiving pre-employment transition
services. The term “potentially eligible” is applicable only with respect to the requirements related to
pre-employment transition services. Students with disabilities who need other individualized transition
services or other VR services beyond the scope of pre-employment transition services must apply and be
determined eligible for the VR program and develop an approved IPE with their VR counselor.
Students with disabilities who receive pre-employment transition services before applying for VR
services, and are likely to need other VR services, are encouraged to submit an application as early as
possible in the transition planning process. A VR agency is required to implement an order of selection
for services when it cannot provide the full range of VR services to all eligible individuals with disabilities
who apply for services under the State VR services program. If a State has implemented an order of
selection due to limited fiscal or staff resources, the assignment to a priority category under the order of
selection to be served is based on the date of application for VR services, not the date of referral or
receipt of pre-employment transition services.
In other words, a student’s position on a VR agency’s waitlist for services, in the event the State has
implemented an order of selection, is dependent upon applying for VR services. VR agencies that have
implemented an order of selection may continue to provide pre-employment transition services to
students with disabilities who were receiving these services prior to the determination of eligibility and
assignment to a closed priority category.

Distinctions between New Terms
“Student with a Disability” and “Youth with a Disability”
The Rehabilitation Act, as amended by Title IV of the Workforce Innovation and Opportunity Act (WIOA),
created distinct definitions for the terms “student with a disability” and “youth with a disability.” In
general, a “student with a disability” is an individual with a disability who is enrolled in an education
program; meets certain age requirements; and is eligible for and receiving special education or related
services under IDEA or is an individual with a disability for purposes of Section 504. Educational
programs include: secondary education programs; non-traditional or alternative secondary education
programs, including home schooling; postsecondary education programs; and other recognized
educational programs, such as those offered through the juvenile justice system. Age requirements for a
student with a disability include minimum and maximum age requirements. A student cannot be
younger than the earliest age to receive transition services under IDEA, unless a State elects to provide
pre-employment transition services at an earlier age. A student cannot be older than 21, unless State
law for the State provides for a higher maximum age for the receipt of services under IDEA, then the
student cannot be older than that maximum age. A “youth with a disability” is an individual with a
disability who is between the ages of 14 and 24 years of age. There is no requirement that a “youth with

13

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
a disability” be participating in an educational program. The age range for a “youth with a disability” is
broader than that for a “student with a disability” under the Rehabilitation Act.
As previously discussed, the continuum of services available through the VR program includes: preemployment transition services that are available only to VR eligible or potentially eligible students with
disabilities; transition services that are available to groups of students or youth with disabilities, or on an
individual basis under an approved IPE; and other VR services that are provided to eligible students and
youth with disabilities under an approved IPE.
The definitions of “student with a disability” and “youth with a disability” are listed in the Glossary of
this guide.

“Pre-Employment Transition Services” and Individualized Transition Services
“Pre-employment transition services” are offered as an early start at job exploration and are designed to
help students with disabilities that are eligible or potentially eligible for VR services identify their career
interests. These services include:
• Job exploration counseling;
• Work-based learning experiences, which may include in-school or after school opportunities, or
experience outside the traditional school setting (including internships) provided in an integrated
environment to the maximum extent possible;
• Counseling on opportunities for enrollment in comprehensive transition or postsecondary
educational programs at institutions of higher education;
• Workplace readiness training to develop social skills and independent living; and
• Instruction in self-advocacy, (including instruction in person-centered planning), which may
include peer mentoring.
As noted earlier, pre-employment transition services are only available to “students with disabilities.”
For students with disabilities who are not enrolled in an education program administered by an LEA, but
who are enrolled in other public programs, VR agencies may coordinate the provision of preemployment transition services for these students with disabilities with the public entities administering
those educational programs. Services arranged or provided by the VR agency should be based upon an
individual’s need and should enrich, not delay, the transition planning process, application to the VR
program, and the continuum of services necessary for movement from school to post-school activities.
Although the five distinct pre-employment transition services discussed above are only available to
students with disabilities at the earliest stage of this continuum, either in a group setting or on an
individual basis, VR agencies may provide transition services—another set of VR services in the
continuum of services—to students and youth with disabilities. Some transition services are provided to
groups of students and youth with disabilities prior to or after submitting an application for VR services.
While these group services are not individualized or specifically related to the individual needs of the
student or an approved IPE, they are beneficial and increase the student’s opportunities to participate in
activities, such as group tours of universities and vocational training programs; employer site visits to
14

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
learn about career opportunities; and career fairs coordinated with workforce development and
employers.
Individualized transition services or other individualized VR services must be provided to students and
youth who have been determined eligible for VR services, and the services are described in an approved
IPE. Examples of transition services provided in accordance with an approved IPE include travel
expenses, vocational and other training services, employment development activities, job search and
placement services, and job coaching.
Transition services are outcome-oriented services designed to facilitate the movement from the receipt
of services from schools to the receipt of services from VR agencies, and/or as appropriate, other State
agencies. Transition services are also designed to facilitate movement towards post-school activities,
including postsecondary education and vocational training that lead to employment outcomes in
competitive integrated employment or supported employment.

Individualized VR Services
As noted earlier, if a student or youth with a disability needs individualized VR services, the student or
youth must apply and be determined eligible for such services and have an approved IPE in place to
receive those services. Individualized VR services are any services described in the IPE necessary to assist
an individual with a disability in preparing for, securing, advancing in, retaining, or regaining an
employment outcome that is consistent with the strengths, resources, priorities, concerns, abilities,
capabilities, interests, and informed choice of the individual.
The VR services provided depend on the student’s or youth’s individual needs and include, but are not
limited to:
• An assessment for determining eligibility and VR needs by qualified personnel, including, if
appropriate, an assessment by personnel skilled in rehabilitation technology;
• Counseling and guidance, including information and support services to assist an individual in
exercising informed choice consistent with the provisions of section 102(d) of the
Rehabilitation Act;
• Referral and other services to secure needed services from other agencies through agreements
developed, if such services are not available under the VR program;
• Job-related services, including job search and placement assistance, job retention services,
follow-up services, and follow-along services;
• Transition services for students with disabilities, that facilitate the transition from school to
postsecondary life, such as achievement of an employment outcome in competitive integrated
employment, or pre-employment transition services for students;
• Supported employment services for individuals with the most significant disabilities; and
• Services to the family of an individual with a disability necessary to assist the individual to achieve
an employment outcome.

15

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

The Individualized Plan for Employment Procedures
Once a student or youth is determined eligible for VR services, the student or youth, or his or her
representative, develops an IPE. The student or youth, or his or her representative, may seek assistance
in the development of the IPE from a qualified VR counselor or another advocate. However, only a
qualified VR counselor employed by the VR agency may approve and sign the IPE.
The following IPE requirements facilitate a seamless transition process:
• The IPE is a written document that is agreed to and signed by the eligible individual or the
individual’s representative;
• The IPE is approved and signed by a qualified VR counselor employed by the VR agency;
• The individual with a disability, including a student or youth, must be given the opportunity to
make an informed choice in selecting an employment outcome, needed VR services, providers of
those VR services, and related components of the IPE;
• A copy of the IPE must be provided to the individual or individual’s representative in writing or
appropriate mode of communication;
• The IPE must be reviewed annually by the VR counselor, and amended, as necessary, if there are
substantive changes in the components of the IPE; and
• The IPE must be developed no later than 90 days after the date of eligibility determination.
For students with disabilities who receive special education and related services under IDEA, the IPE
must be developed and approved (i.e., agreed to and signed by the student, or the student’s
representative, and the VR agency counselor) no later than the time each VR-eligible student leaves the
school setting. 11
Also, the IPE for a student with a disability who receives special education and related services under
Part B of IDEA or educational services under section 504 must be developed so that it is consistent with
and complementary to the student’s IEP or plan for section 504 services.

Coordination and Collaboration between State Educational Agency (SEA)
and VR Agency
Transition planning and services begin while students are in school. According to program year (PY) 2018
RSA data, of all the individuals with disabilities who applied for VR services between age 14 and 24, 56
percent were referred to VR agencies from elementary and secondary schools. Schools and VR agencies
have maintained a longstanding relationship to meet the transition needs of students with disabilities.
A VR agency is required to describe in its VR services portion of the Unified or Combined State Plan, its
plans, policies, and procedures for the coordination between VR and education officials to facilitate the
transition of students with disabilities from the receipt of educational services in school to the receipt of VR
services, including pre-employment transition services. Under IDEA, services are provided at no cost to the
student or his or her family. Under the Rehabilitation Act, VR-eligible individuals may be required to

16

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
provide financial support towards VR services, such as training and postsecondary education, as outlined in
their approved IPE. To ensure effective collaboration and coordination for service delivery, VR agencies and
the schools are required to plan and coordinate pre-employment transition services and transition services
for students with disabilities, as agreed upon in the State’s formal interagency agreement.
The interagency agreements meet the requirement for collaboration between the State education and
VR agencies at the State-level and are important because the agreements provide the basis for
determining which agency pays for certain services. It is important for students with disabilities and
family members to be aware of these agreements, because they serve as the foundation for coordinated
services for students with disabilities exiting school and pursuing VR services. In this way, students,
family members, and representatives can be more informed participants during the transition planning
process and service delivery.

Formal Interagency Agreement
In each State, a formal interagency agreement or other mechanism must be developed between the SEA,
the LEA (as appropriate), and the VR agency. This agreement is intended to facilitate a seamless delivery
system of services from school to post-school activities.
The formal interagency agreement required under the VR program regulations must include provisions
that address, at a minimum, the following:
• Consultation and technical assistance by the State VR agency to assist educational agencies in
planning for the transition of students with disabilities from school to post-school activities,
including VR services;
• Transition planning by State VR agency and school personnel for students with disabilities that
facilitates the development and implementation of their IEPs;
• The roles and responsibilities, including financial responsibilities, of each agency, including
provisions for determining State lead agencies and qualified personnel responsible for
pre-employment transition services and transition services;
• Procedures for outreach to and identification of students with disabilities who need
transition services;
• Coordination necessary to satisfy documentation requirements with regard to students and youth
with disabilities who are seeking subminimum wage employment;
• Assurance that neither the SEA nor the LEA will enter into an agreement with an employer
holding a section 14(c) certificate under the Fair Labor Standards Act for the purpose of operating
a program in which students or youth with disabilities are paid subminimum wage; and
• An understanding that nothing in the formal interagency agreement will be construed to reduce
the obligation under IDEA or the obligation of any other agency to provide or pay for those
services that are also considered special education or related services under IDEA and necessary
for FAPE.

17

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
Additionally, under IDEA, these interagency agreements must include:
• An identification of, or method for defining, the financial responsibility of each agency in order to
ensure that all services that are needed to ensure a FAPE are provided, provided that the financial
responsibility of each public agency, including the State Medicaid agency and other public
insurers of youth with disabilities, shall precede the financial responsibility of the LEA (or State
agency responsible for developing the child’s IEP). The services that are needed to ensure FAPE
include, but are not limited to, services described in IDEA relating to assistive technology devices
and services, related services, supplementary aids and services, and transition services;
• The conditions, terms, and procedures under which a LEA shall be reimbursed by other agencies;
and
• Procedures for resolving interagency disputes (including procedures under which LEAs may
initiate proceedings) under the agreement or other mechanism to secure reimbursement from
other agencies or otherwise implement the provisions of the agreement or mechanism.
It is expected that SEAs, LEAs, and VR agencies will work together to implement the provisions of their
respective interagency agreements. Decisions about whether the service is related to an employment
outcome or educational attainment, or if it is considered a special education or related service, as well as
whether the service is one customarily provided under IDEA or the Rehabilitation Act are ones that are
made at the State and local level by SEA, VR and LEA personnel. For example, work-based learning
experiences, such as internships, short-term employment, or on-the-job trainings located in the
community may be appropriate pre-employment transition services under the Rehabilitation Act or may
be considered transition services under IDEA, as determined by the IEP Team, in collaboration with the
VR counselor, and depending on the student’s individualized needs. The mere fact that those services
are now authorized under the Rehabilitation Act as pre-employment transition services does not mean
the school should cease providing them and refer those students to the VR program. If these work-based
learning experiences are not customary services provided by an LEA, the VR agencies and LEA are urged
to collaborate and coordinate the provision of such services. 12

Youth with Disabilities No Longer in School
Transition planning is critical for any youth with a disability, whether they are in school or not. A VR
counselor can assist youth with disabilities in exploring careers, identifying a career path leading to their
vocational goal, and identifying the services and steps to reach that goal. With the exception of preemployment transition services and transition services provided to groups of individuals with disabilities,
VR services are provided only to those individuals with disabilities, including youth with disabilities, who
have been determined eligible for services and the services are described in an approved IPE.
Although youth with disabilities who do not meet the definition of a “student with a disability” may not
receive pre-employment transition services, they may receive transition services as group transition
services, prior to or after applying for VR services, as well as individualized transition or other VR
services, after being determined eligible for the VR program and under an approved IPE. Individualized
transition services provided under an approved IPE to a youth with a disability eligible for the VR
18

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
program may consist of, among other things: job exploration counseling, including assessments and
vocational guidance and counseling; work adjustment training, vocational/occupational training, or
postsecondary education; and job development services, including job search, job placement, and job
coaching services.

Coordination of Services
Often, youth with disabilities are not familiar with the community programs and services that are
available to them as young adults, especially if they are no longer in school. The VR program is designed
to assess, plan, develop, and provide VR services to eligible individuals with disabilities, consistent with
their strengths, resources, priorities, concerns, abilities, capabilities, interests, and informed choice. The
VR agency assigns a VR counselor to each eligible individual, and the VR counselor can help the youth
develop the IPE.
A VR counselor can assist youth in finding and applying for essential daily living services and resources,
such as health and housing referrals needed to successfully implement their employment plans. Each
community agency sets its criteria for services and, once the youth meets the eligibility criteria, service
delivery begins. The VR counselor is available to coordinate VR services with services provided by
employment-related programs, such as youth programs funded by the U.S. Department of Labor (DOL)
and provided at American Job Centers.

U.S. Department of Labor Youth Programs
Youth programs funded under Title I of WIOA include five new program elements: financial literacy
instruction; entrepreneurial skills training; provision of local labor market and employment information;
activities that help youth transition to postsecondary education and training; and education offered
concurrently with workforce preparation activities and training for a specific occupation or
occupational cluster.
Two well-known youth programs funded by DOL are the Job Corps and YouthBuild. Each of these
programs integrates vocational (including classroom and practical experiences), academic and
employability skills training designed to prepare youth for stable, long-term, high-paying employment.
Job Corps programs offer career technical training in over 100 career areas. YouthBuild programs focus
on the construction trades. Some students are eligible to receive youth services from DOL programs.
These youth must be age 14–21, attending school, from a low-income family, and they must meet one or
more additional conditions, such as being an English language learner, homeless, an offender, or others.
For more information on these programs, see Collaboration Opportunities: WIOA Youth and Vocational
Rehabilitation Programs at https://www2.ed.gov/about/offices/list/osers/rsa/wioareauthorization.html.

Social Security Administration Work Program
The Social Security Administration (SSA) funds the Ticket to Work program to provide career
development services to beneficiaries between age 18 to 64 to assist these individuals to become

19

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
financially independent. SSA issues a letter, referred to as the “Ticket,” to eligible beneficiaries that can
be used to obtain free employment services from a provider of their choice that is registered with SSA.
Both a single agency and a group of providers are comprised of a consortium of employers referred to as
the Employment Network. While pursuing employment, the individual continues to receive SSA benefits
and employment-related services to become employed and to maintain that employment. Services
include, but are not limited to, vocational counseling, training, education, and job coaching, and are
provided based on the individual’s needs. More information on this program is located at:
https://choosework.ssa.gov/about/index.html.

Examples to Consider: States are Coordinating Transition Services
Vocational Rehabilitation Supporting Students with Disabilities
In one State, a community rehabilitation program provides supported employment services and
intensive case management services for youth with significant emotional and behavioral disabilities who
dropped out of high school or are at risk of dropping out. The program uses work as a means to reach
individuals with significant employment challenges. The State VR program works in partnership with the
State Department of Justice, Department of Health/Division of Mental Health, and the Department of
Children and Families in various sites around this State. Program data report that more than 90 percent
of these students were not working when they entered the program; however, after receiving career
preparation services and related employment supports and services, approximately three-quarters of
the students had paid employment and more than a third of the students achieved an employment
outcome.

State Educational Agency and State Vocational Rehabilitation Agency Collaboration
A VR agency partnered with a school district to co-locate a dedicated transition VR counselor and
technician in an office with school district transition personnel. Full-time VR agency and school district
personnel worked together to secure employment opportunities for eligible students with disabilities.
The office space was funded by the school district. The VR agency and school district operated under a
signed agreement in which the VR agency provided its own office equipment, clerical supplies,
computer, phones, and staff. This collaboration provided an opportunity for VR staff to work side-by-side
with school district transition personnel to facilitate improved outcomes.

Conclusion: Coordination is required
Transition services are best delivered within a framework of structured planning, meaningful youth and
family engagement, and State agency coordination and accountability.

20

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

A Sample Flow Chart of Key Points in the Transition Process 13
The ultimate purpose of transition planning is to make decisions and assign responsibilities related to the
student’s desired post-school goals. In this regard, the importance of a common understanding of
available services and corresponding activities to receive such services cannot be overstated. All
members of the IEP and IPE Teams are encouraged to be active participants, especially students with
disabilities, their family members or, as appropriate, representatives.
The following sample flow chart is provided as a quick reference tool for students and their families to
have a better understanding of the coordination between IEP and IPE team members with respect to the
transition activities in the transition process.
The flow chart begins with activities and services starting while the student is in school, such as
participation in IEP meetings, consulting with other State agencies, applying for VR services and moving
forward to engage in employment services provided by the VR agency. You may use the following chart
to ensure a common understanding among all involved in the transition process.

21

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

KEY POINTS IN THE TRANSITION PROCESS

Alignment: IEP and IPE alignment facilitates a seamless service delivery process.
Participate in your IEP or child’s IEP development to ensure that transition services

#1

Individualized are addressed in your child’s IEP by age 16 (or earlier, depending on your State’s
Education laws). Students with disabilities and their representative are critical members of
Program the IEP Team and have valuable information that is needed for quality transition
planning.

Schools should:

#2

Be Familiar
with the Steps to
Transition
Planning

1.
2.
3.
4.
5.
6.
7.
8.

Invite student;
Administer age appropriate transition assessments;
Determine needs, interests, preferences, and strengths;
Develop postsecondary goals;
Create annual goals consistent with postsecondary goals;
Determine transition services, including course of study needed to assist your
student in reaching those goals;
Consult other agencies, in particular, the VR agency; and
Update annually.

Provide transition services as identified in the IEP. Pre-employment transition

#3

Implementation of
services are provided under the Rehabilitation Act. Alignment of the IEP and IPE
Transition Services

#4

Referral to VR
as appropriate;
and/or Other 2. Familiarize yourself with laws relating to other programs; and
Adult Agencies 3. Learn about community agencies that provide services to support students,

facilitates a seamless service delivery process.
1.

Pre-employment transition services provided under the Rehabilitation Act,

such as travel training and daily living skills.

#5

VR Application 1. Share employment interests and capabilities during the intake interview.
Process 2. Focus on assessment(s) to lead to the student’s postsecondary goals.

#6

Individualized Plan
developed and approved within 90 days, and no later than the time the student
for Employment

#7

Once a student has been determined eligible for VR services, the IPE must be
leaves the school setting.

Common VR
Services Available
under the
Rehabilitation Act

1.
2.
3.
4.
5.
6.
7.

Transition services;
Vocational counseling;
Vocational training;
Postsecondary education;
Supported employment services;
Career development; and
Job placement.

As a result of the student or youth with disability:

#8

VR Service 1. Achieving an employment outcome; or
Record Closure 2. No longer pursuing an employment outcome and, therefore, determined
ineligible for VR services.

22

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

3. OPTIONS AFTER LEAVING SECONDARY SCHOOL:
EDUCATION AND EMPLOYMENT GOALS
Overview
Postsecondary education is one of the most important post-school goals; and research has demonstrated
that it is the primary goal for most students with disabilities. 14 As students with disabilities transition from
secondary school to postsecondary education, training, and employment, it is critical that they are
prepared academically and financially. Postsecondary options, with the help of the VR program, include
two- and four-year colleges and universities, trade and vocational schools, adult education programs, and
employment outcomes in competitive integrated employment or supported employment.
This section will describe specific actions to be taken and available services and supports for students
and youth with disabilities. The services described in this section are provided at the secondary and
postsecondary levels to help students and youth with disabilities succeed in their post-school goals.

Postsecondary Education and Training Options
Preparing for College
Secondary School
Whether in middle or high school, if an IDEA-eligible student is planning to attend college, there are a
number of critical steps to be taken to become college-ready. Early in the transition process, a student is
encouraged to:
• Take interesting and challenging courses that prepare him or her for college;
• Be involved in school or community-based activities that allow him or her to explore career
interests, including work-based learning or internship opportunities;
• Meet with school guidance counselors to discuss career goals, such as vocational and educational
goals, programs of study, college requirements, including the admissions process and any
standardized tests required for admission; and
• Be an active participant during the IEP meetings.
As noted earlier, the IEP Team is responsible for ensuring that the student’s IEP includes the specialized
instruction, supports, and services needed to assist the student in preparing for college and/or other
postsecondary schools.
Students with disabilities and their families interested in higher education are encouraged to consider
the college environment that provides the best educational program and support services to assist
students with meeting their needs and career goals.

23

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
IDEA-eligible students with disabilities will benefit from discussions with their parents, school guidance
counselor, VR counselor (if applicable), and other professional support staff about the services and
supports needed to be successful in postsecondary education or training. For IDEA-eligible students
whose eligibility terminates because the student has graduated from secondary school with a regular
high school diploma or the student has exceeded the age of eligibility for FAPE under State law, the
school district must provide the student with an SOP that documents the student's academic
achievement, functional performance and recommendations on how to assist the student in meeting his
or her postsecondary goals.

Paying for College
The Office of Federal Student Aid (FSA) in the U.S. Department of Education plays a central role in the
nation’s postsecondary education community. Through the FSA, the Department awards about
$150 billion a year in grants, work-study funds, and low-interest loans to approximately 13 million
students. There are three types of Federal student aid:
Grants and Scholarships:

Financial aid that does not have to be repaid, including the Federal Pell
grant that can award as much as $6,345 to each low-income student
per year;

Work-Study:

A program that allows students to earn money for their education; and

Low Interest Loans:

Aid that allows students to borrow money for their education; loans must
be repaid with interest.

The following website provides information about student aid: https://studentaid.gov.
Completing the Free Application for Federal Student Aid (FAFSA®) is the first step toward getting financial
aid for college. The FAFSA® not only provides access to the $150 billion in grants, loans, and work-study
funds that the Federal government has available, but many States, schools, and private scholarships
require students to submit the FAFSA® before they will consider offering any financial aid. That is why it
is important that every college-bound student complete the FAFSA®.
Students who participate in comprehensive transition programs (CTPs) are also eligible for Federal
student financial aid. Students enrolled in a comprehensive transition and postsecondary program for
students with intellectual disabilities who are maintaining satisfactory academic progress in that
program may receive Federal student financial aid under the Federal Pell Grant, Federal Supplemental
Educational Opportunity Grant, or Federal Work-Study programs.

Choosing the Right College
College is a big investment in time, money, and effort. Therefore, it is important to research and
understand the types of schools, tuition and costs, programs available, student enrollment, and a variety
of other important factors when choosing the right school.
When researching potential college programs, students and their families are advised to work closely with
the Disability Support Services (DSS) office on campus to discuss disability-related concerns and needs, and

24

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
the disability-related support services available to students at that postsecondary school. Many DSS offices
empower, support, and advocate for students with disabilities to achieve their goals by providing access to
education and other programs through the coordination of appropriate accommodations and academic
adjustments, assistive technology, alternative formats, and other support. These supports and services,
including academic adjustments and auxiliary aids, are provided in compliance with Section 504 and the
Americans with Disabilities Act (ADA). As explained below, Title II of the ADA applies to public
postsecondary institutions, and Title III of the ADA applies to certain private postsecondary institutions.
Information about the DSS office may be found at the postsecondary school’s website. The U.S Department
of Education publication “College Scorecard” (https://collegescorecard.ed.gov) also provides data on
outcomes and affordability to help select the right college.

Rights and Responsibilities in Postsecondary Education and Training
Students with disabilities are encouraged to be well informed about their rights and responsibilities, as
well as the responsibilities of postsecondary schools. Being informed about their rights and
responsibilities will help ensure that students have full opportunity to enjoy the benefits of the
postsecondary education experience without disruption or delay.
A postsecondary student with a disability is not entitled to the same services and supports that the
student received in high school. While students with disabilities are entitled to comprehensive supports
under the FAPE requirements of IDEA or Section 504, as applicable, while in high school, they are no
longer entitled to FAPE under IDEA or Section 504 if they graduate secondary school with a regular high
school diploma.
At the postsecondary level, Section 504 prohibits discrimination on the basis of disability by recipients of
Federal financial assistance, and Title II prohibits discrimination on the basis of disability by public
entities, regardless of receipt of Federal funds. 15 Note that if the postsecondary institution is a private
college or university that is not a religious entity, it would be covered by Title III of the ADA (Title III). The
Department of Education does not enforce the Title III rights of postsecondary students with disabilities.
The U.S. Department of Justice enforces Title III.
Section 504 and Title II require that the postsecondary educational institution provide students with
disabilities with accommodations, including appropriate academic adjustments and auxiliary aids and
services, that are necessary to afford an individual with a disability an equal opportunity to participate in
a school’s program. 16
Postsecondary educational institutions are not required to make adjustments or provide aids or services
that would result in a fundamental alteration of their academic program or impose an undue financial or
administrative burden on the postsecondary institution’s programs. 17
To receive these supports, a student with a disability must inform the college that he or she has a
disability and needs one or more accommodations. The college is not required to identify the student as
having a disability or assess the student’s needs prior to receiving a request for an accommodation.
Colleges may set reasonable requirements for documentation that students must provide. While an IEP

25

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
or Section 504 plan from high school may be helpful in identifying services that have been effective for
the student, such a plan will generally not be sufficient documentation by itself.
The IEP Team, VR counselor, or support professionals can provide specific guidance to prepare the
student for postsecondary education and training. For example, they may provide an overview of how to
self-disclose individual needs or functional limitations in the postsecondary educational setting.
An overview of the rights and responsibilities of students with disabilities who are preparing to attend
postsecondary schools, as well as the obligations of a postsecondary school to provide academic
adjustments, including auxiliary aids and services, is available on the Department’s website. See
“Students with Disabilities Preparing for Postsecondary Education: Know Your Rights and
Responsibilities” at: http://www2.ed.gov/about/offices/list/ocr/transition.html.

Structural Supports and Physical Accessibility
Section 504 and the ADA contain requirements related to the physical accessibility of facilities, including
those used for higher education purposes. In recent decades, the removal of architectural barriers, such
as providing curb cuts, ramps, and elevators, helped make higher education more inclusive for students
with disabilities. Structural accommodations involve making buildings accessible to individuals with
disabilities. Typical structural accommodations include ramp availability, elevators, convenient parking,
doorway and restroom facilities modifications, and architectural barriers removal or modifications. In
situations where architectural barriers cannot be removed, some institutions have changed the location
of classes or other activities to a site that is accessible.

Vocational Rehabilitation Supports for Postsecondary Education
The VR program assists individuals with disabilities, including students and youth with disabilities, to
acquire the knowledge and skills needed to achieve employment that can sustain economic
independence. If it is determined to be necessary and is included on the individual’s IPE, the VR agencies
can provide financial support to eligible individuals to pay for or offset higher education-related
expenses, including college expenses not covered by student financial aid, or disability related expenses,
such as personal assistants, interpreters, readers, and education support services.
The student’s IPE lists the services that the VR agency and other responsible parties will provide. VR
financial support commonly listed in an IPE could include the following postsecondary expenses:
• Vocational and other training services;
• Personal and vocational adjustment training; and
• Advanced training in the fields of science, technology, engineering, or mathematics, computer
science, medicine, law, or business in an institution of higher education (universities, colleges,
vocational schools, technical institutes, hospital schools of nursing or any other postsecondary
education institution) books, tools; and other training materials.
Before the VR agency can provide financial support for most VR services, the VR agency and the student
must identify other sources of funding. This requirement is frequently referred to as a search for

26

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
comparable benefits under the VR program. With respect to the provision of training, including
postsecondary education at an IHE, both the VR counselor and student or representative, as appropriate,
must make every effort to secure grant assistance from other sources to pay for that training prior to the
VR agency providing financial support.
Pell grants are identified as grant assistance through the FAFSA® and would be included in a search for
comparable benefits. However, scholarships or awards based on merit or student loans do not count as
grant assistance, for purposes of searching for comparable benefits, under the VR program. The VR
program does not require a student to apply for merit-based scholarships or awards or apply for student
loans. If a student accepts a merit-based scholarship that is restricted to specific costs, such as tuition,
fees, room and board, the VR program will take that reduction in expenses into consideration when
calculating the amount it could pay to assist the student in order to avoid duplication in funding.

Interagency Agreements between State VR Agencies and Public Institutions of
Higher Education
To ensure that students with disabilities are able to access services that enable them to fully participate
in education, VR agencies must enter into an interagency agreement or other mechanism for interagency
coordination with public IHEs in the State. The agreement or mechanism must address the coordination
of services, agency financial responsibilities, provision of accommodations and auxiliary aids and
services, reimbursement matters, and procedures for resolving interagency disputes. The local VR agency
and DSS office can assist students and families with connecting to the support services offered at IHEs.

Postsecondary Education and Training Programs and Opportunities
The following are examples of such programs that are funded through the U.S. Department of Education.
Gallaudet University
Gallaudet University, federally charted in 1864, is a bilingual, diverse, multicultural institution of higher
education that ensures the intellectual and professional advancement of deaf and hard of hearing
individuals through American Sign Language and English. Deaf and hard-of-hearing undergraduate
students can choose from more than 40 majors leading to a Bachelor of Arts or a Bachelor of Science
degree. To learn more, you may visit: https://www.gallaudet.edu/.
National Technical Institute for the Deaf (NTID)
NTID is one of the nine colleges within Rochester Institute of Technology (RIT), a leading careeroriented, technological university. NTID offers students who are deaf or hard-of-hearing career-focused
degree programs, opportunities to participate in the university’s cooperative education program, faculty
who specialize in educating deaf and hard-of-hearing students, and the opportunity to enroll in RIT’s
degree programs. For more information, please visit: https://www.ntid.rit.edu/.

27

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
Model Transition Programs for Students with Intellectual Disabilities (TPSID) into
Higher Education
The Higher Education Opportunity Act includes provisions to increase access and opportunities for youth
and adults with intellectual disabilities who are interested in participating in higher education programs.
The Department’s Office of Postsecondary Education (OPE) funded 25 TPSID projects in 2015 to serve
students with intellectual disabilities by providing access to academically inclusive college courses,
enhancing participation in internships and competitive integrated employment, and encouraging
engagement in social and personal development activities. OPE also funds a national coordinating center
to provide support, coordination, training, and evaluation services for TPSID grantees and other
programs for students with intellectual disabilities nationwide. The national coordinating center is
administered by Think College, a project team at the Institute for Community Inclusion at the University
of Massachusetts Boston.
For more information about the TPSID program and projects, please visit the Think College website at:
https://thinkcollege.net/about/what-is-think-college/think-college-national-coordinating-center.

Examples of State and Local Collaboration to Support Postsecondary Options for
Individuals with Disabilities
Autism Services
A VR agency, secondary school, and a local community college collaborated in a grant-funded project,
which provided comprehensive supports to individuals with autism enrolled at a local community
college. At the conclusion of the grant, the VR agency identified a staff person to continue providing
supports to 20 students enrolled at three community colleges in the community college system, with
some participants transitioning to four-year universities. Supports included faculty trainings, career
guidance, self-advocacy instruction, and increased communication with VR counselors, faculty, and
family members.
Supported Education
A VR agency collaborated with a community college to develop a supported education program. This
initiative provides additional tutoring, study skills training, college life and other training for transition
students who enroll in the community college and seek remedial courses before matriculating into a
degree or certificate program. The goal is to make community college education and training an option
for more transition-age students with disabilities and increase their success rate in college.
A student suffered a stroke at a very young age, and afterwards, was unable to walk, talk, or breathe on
his own. However, he did not have any cognitive damage that impacted his intellectual functioning
during the stroke. Despite his challenges, he graduated from high school and entered a rigorous fouryear college. This student received a bachelor’s degree in fine arts. His postsecondary educational
success can be largely attributed to his own personal drive, supportive parents, and knowledgeable
service providers.

28

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

Postsecondary Employment Options
For more than two decades, one of the principal goals of disability policy in the United States, as it
influenced special education, vocational rehabilitation, and employment services nationwide, has been
to improve employment opportunities for young people with disabilities as they exit secondary
education programs. 18 As noted in the Rehabilitation Act, as amended by WIOA, one of the primary
purposes of the Rehabilitation Act is to maximize opportunities for individuals with disabilities, including
individuals with significant disabilities, for competitive integrated employment.

Preparing for Careers
VR agencies value early engagement with students and youth with disabilities to assist them in preparing
for a satisfying career. Early participation in job readiness training can provide the tools and guidance
that the student and youth with a disability need to successfully seek, find, advance in, or maintain
employment. Job readiness training refers to developing job-seeking skills, such as preparing resumes or
completing job applications, practicing interview techniques, honing workplace behaviors, or
participating in a job club.
Many models of career development identify stages that are widely accepted as leading to a satisfying
and productive career. 19
These stages include:
Career awareness ► When individuals begin to develop self-awareness and learn about work
values and roles in work, usually in elementary school;
Career exploration ► When individuals gather information to explore work interest, skills,
abilities, and the requirements of various employment options, usually
starting in middle school or early high school; career decision making when
individuals begin to select job and career areas that match interests and
aptitudes, usually beginning in high school, but often continuing well
into adulthood;
Career preparation ► When youth begin to understand their strengths and challenges and make
informed choices about preparation activities that will lead to a chosen
career area, usually throughout high school and postsecondary school; and
Career placement ► When youth begin to responsibly and productively participate in a job and a
career area.
VR counselors have specialized training to assist the youth in developing an IPE. The VR counselor
gathers as much information as possible about the youth’s work history, education and training, abilities
and interests, rehabilitation needs, and possible career goals. In gathering the information, the counselor
will first look to existing information to assist in both VR eligibility determination and plan development.
VR agencies, SEAs, community rehabilitation programs, and other community partners work together to
provide a range of resources to facilitate the objectives and goals of the IPE.

29

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
The following work opportunities and options assist students and youth with disabilities to achieve their
desired career goals.

On-the-Job Training as a Path to Employment
On-the-job training (OJT) is one type of community-based work experience that is often associated with
an existing job opportunity. Through OJT, an individual learns a specific skill taught by an employer in the
work environment.
OJT offers an opportunity for the individual to be hired at the conclusion of the training period. A VR
counselor and a student or youth with a disability often use the OJT approach as a career exploration
opportunity or work experience to obtain entry-level work skills. This training is designed to be shortterm and offers a paid or unpaid work experience. VR counselors identify and arrange for the OJT with
employers, and frequently provide transportation or other employment related services and supports
while the individual is participating in OJT. Additional information about community-based work
experiences is discussed in section one of this guide.

Types of Employment Outcomes Authorized under the Rehabilitation Act
When developing the IPE, the student or youth with the disability may choose from any employment
goal that meets the definition of an “employment outcome” for purposes of the VR program. This means
the employment goal must be one in competitive integrated employment (including customized
employment and self-employment) or supported employment. Each of these options is discussed in
more detail below.

Competitive Integrated Employment
Competitive integrated employment pays a competitive wage in a location where both workers with
disabilities and those without disabilities (other than supervisors or individuals supporting the worker
with a disability) interact on a daily basis while performing their job. Competitive integrated employment
offers the same level of benefits for all employees, including those with disabilities, and offers the same
opportunities for advancement for individuals with disabilities and those without disabilities working in
similar positions. See the Glossary for the definition of competitive integrated employment.
The Rehabilitation Act emphasizes the achievement of competitive integrated employment to ensure
that all individuals with disabilities, especially students and youth with disabilities served through the VR
program, are provided every opportunity to achieve employment with earnings comparable to those
paid to individuals without disabilities, in a setting that allows them to interact with individuals who do
not have disabilities. Through the sharing of program information and coordination of joint training, VR
program and school staff can explore and identify transition-related services, such as work-based
learning, dual enrollment programs, and competitive integrated employment or supported employment
opportunities for students exiting school.
WIOA amendments to the Rehabilitation Act build on this effort by emphasizing that individuals with
disabilities, especially students and youth with disabilities, are given the opportunity to train and work in

30

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
competitive integrated employment or supported employment. Both school and VR program staff are
now responsible for providing documentation of completion of specific services and actions prior to
referring a student with a disability to subminimum wage employment. School officials are responsible
for providing the VR agency documentation of completion of appropriate transition services under IDEA,
consistent with the confidentiality requirements of the Family Educational Rights and Privacy Act.
VR agencies are required to provide the youth with documentation of completion of transition services
under IDEA in addition to completion of pre-employment transition services and other appropriate
services under the VR program. The youth with a disability must obtain this documentation prior to
starting a job at subminimum wage with an employer who holds a section 14(c) certificate under the
Fair Labor Standards Act.
VR agency staff is available to consult with school staff and others to share information that will enable
school staff, students, and family members to better understand the medical aspects of disabilities as
they relate to employment, the purpose of the VR program, how and when VR staff can best serve the
employment needs of the students in the transition process, and how school staff can assist students in
their preparation for VR services leading to an employment outcome in competitive integrated
employment or supported employment.

Supported Employment
Supported employment refers to competitive integrated employment or employment in an integrated
work setting in which individuals are working on a short-term basis toward competitive integrated
employment. Supported employment services, including job coaching, are designed for individuals with
the most significant disabilities who need ongoing support services because of the nature and severity of
their disability in order to perform the work involved. A job coach provides intensive training and ongoing support to an individual to learn and perform job tasks at the work site, to teach and reinforce
acceptable work behaviors, and to develop positive working relationships with his or her co-workers. As
needed, the job coach is able to develop individualized accommodation tools for use on the job, such as
picture albums of the sequence of steps in a job or communication aids for individuals with speech or
hearing deficits. See the Glossary for the definition of supported employment.
As the student or youth with a disability learns and demonstrates progress in these areas, the job coach
decreases the support and time spent with the individual on the job. The job coach makes follow-up or
check-in visits on the job site to determine if the individual is performing well on the job and to provide
additional job coaching when job tasks change, or the student or youth needs repeated training on a
particular task.
Sometimes, the job coach, family member, or youth will identify a co-worker who can provide assistance
rather than the job coach. This assistance offers natural support for the individual while working.

31

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

A natural support approach refers to enhancing or linking individuals to existing social
supports in the work environment that are available either informally (from co-workers
and peers on the job) or formally (from supervisors and company-sponsored employment
programs). Natural workplace support approaches require more intensive efforts upfront to link the employee to available supports since the approach does not rely on the
continuing presence of the job coach. 20

However, when there is no natural support available and the individual needs ongoing support services,
a family member or another agency, such as developmental disabilities, Medicaid, or the VR agencies
provides the job coaching or other services. Other services frequently include transportation, daily living,
or counseling services relating to attendance or arriving to work on time.
Ongoing support services needed by an individual to maintain a job, such as job placement follow-up,
counseling, and training, are considered “extended services.” These services are identified on the IPE,
along with the service provider that will fund and provide these services. VR agencies may provide
extended services to a youth with a most significant disability for a period up to four years or until the
youth turns 25 years old. See the Glossary for the definition of extended services.

Customized Employment
While supported employment matches the individual with a position and trains him or her to perform
the essential tasks in that position, customized employment designs or tailors job tasks to meet the
individual’s interests, skills, and capabilities, as well as the needs of the employer. Customized
employment is accomplished by using various strategies, including:
• Customizing a job description based on current employer needs or on previously unidentified and
unmet employer needs;
• Developing a set of job duties, a work schedule and job arrangement, and specifics of supervision
(including performance evaluation and review), and determining a job location;
• Using a professional representative chosen by the individual, or if elected self-representation, to
work with an employer to facilitate placement; and
• Providing services and supports at the job location.
Examples of individuals in customized employment across the country are included in “Customized
Employment Works Everywhere.” You may go to the website to learn more:
https://www.dol.gov/odep/documents/vignette_v3_blue_508_final.pdf

Self-Employment
Self-employment refers to an individual working for him or herself and being responsible for earning his
or her own income from a trade or business rather than working for an employer and being paid a salary
or wage.

32

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
A student or youth with a disability could choose self-employment in a particular business that matches
his or her career strengths and interests. Individuals choose self-employment for many reasons, whether
it is to work in or out of the home in order to meet family care responsibilities, or to control work
schedules or to meet their accessibility needs. The range of occupations for self-employment is vast. For
example, individuals with disabilities may choose to be a self-employed certified public accountant,
medical billing services provider, comic book artist, or lunch cart operator, among many other options.
VR agencies offer services and guidance to assist a student or youth with a disability to prepare for selfemployment, such as training or start-up costs for their business. Typically, the VR counselor will
recommend that the individual develop a business plan that includes a market analysis supporting the
self-employment venture, the individual’s work role in the business, anticipated income based on local
market information, identification of the support services needed, and the tools, equipment or supplies
needed and their cost. In many cases, the VR counselor refers the student or youth to local community
organizations that provide technical assistance to develop the business plan or pay for the development
of a business plan. The student or youth and the VR counselor will use the collected information to
identify the objectives and goals in their IPE.

Conclusion: Know Your Options to Plan
A range of options is available for students to use in achieving their educational and career aspirations.
Students, family members, educators, VR counselors, and other support professionals are encouraged to
know about available postsecondary opportunities and services to properly plan and prepare a youth
with a disability for adult life.

33

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

4. SUPPORTING STUDENT-MADE DECISIONS:
PREPARATION FOR ADULT LIFE
Overview
Successful post-school transition is most likely to happen when students are actively engaged in their
own transition planning. To engage students, families, IEP Teams, VR professionals, and other support
professionals should:
• Set high expectations;
• Use a person-centered planning approach;
• Support the student’s or youth’s social and emotional learning;
• Provide the student or youth with support to make their decisions; and
• Counsel the student and their representative to make informed choices.
This section presents key elements of supported decision-making and describes the practice of informed
choice to assist students and youth with disabilities in their decisions for adult life. This section also
contains references to resources that will aid students in achieving their life goals.

Setting High Expectations for
Secondary School Students with Disabilities
Expectations play a critical role to success in employment and postsecondary educational settings. Low
expectations are often cited as significant barriers to academic and career achievement for students with
disabilities. 21 For example, the Government Accountability Office (GAO) found that attitudinal barriers of
faculty and support service providers in postsecondary educational settings have been shown to inhibit
the performance of students with disabilities. 22
In contrast, setting high expectations for students with disabilities promote successful post-school
transition. Research demonstrates that students with disabilities do better when they are held to high
expectations and have access to the general education curriculum. 23
To set high expectations and foster successful post-school outcomes for students with disabilities, all
individuals concerned with their education should:
• Establish a school-wide culture of high expectations;
• Provide students with disabilities access to rigorous coursework (see accelerated programs
section below);
• Ensure students with disabilities have IEP goals that are aligned with the challenging academic
content standards for the grade in which the student is enrolled and ensure that students with
disabilities receive the specialized instruction, related services and other supports they need to
meaningfully access, be involved, and make progress in the general education curriculum;
34

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
• Provide students with disabilities the opportunity to access College and Career Ready Standards
and Assessments; and
• Ensure educators have the tools and resources necessary to support success. 24

Person-Centered Planning
When developing the IEP or the IPE, planning is centered on the interests, strengths, skills, and needs of
the student or youth with disability. Person-centered approaches:
• Include in the planning process, individuals who have a deep knowledge of the student’s
academic and social history;
• View the student as an individual, rather than as a diagnosis or disability;
• Use everyday language in transition planning, rather than “professional jargon;” and
• Ensure that goals are developed based on the student’s unique strengths, interests, and
capacities.

Addressing Students’ Social and Emotional Needs
It is important to address the social and emotional needs of students with disabilities to ensure that they
have the skills needed to be successful in a postsecondary educational setting or workplace. Students
with disabilities who have well-developed social skills are more likely to be able to successfully navigate
employment, community, and postsecondary education settings. 25
IEP Teams need to take active steps to provide opportunities for students with disabilities to acquire
appropriate social skills. Many of these opportunities can be integrated into the student’s existing course
of study. Specific strategies include:
• Role-playing
Schools can create opportunities for students with disabilities to practice appropriate social skills
in a variety of contexts, including school-based, workplace, community, and postsecondary
educational settings.
• Participation in social and emotional learning programs
A variety of specific social skill development programs exist that can help students acquire critical
social skills. 26
• Positive school climate
Parents should be aware that a positive school climate is critical to helping students with
disabilities develop strong social skills. For example, safe and supportive classrooms build on the
students’ strengths. 27

35

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

Providing the Student and Youth with Support to Make Their Decisions
Beyond developing social skills, it is crucial for students with disabilities to understand and acquire the
skills for self-determination during high school to ensure success in postsecondary education and the
workplace. 28 Students with strong self-advocacy skills who understand and fully participate in the
development of their IEP and SOP have better transition outcomes. 29
Key characteristics of self-determination are the ability to:
• Speak for yourself (self-advocacy);
• Solve problems;
• Set goals;
• Make decisions;
• Possess self-awareness; and
• Exhibit independence. 30
Schools help students develop self-determination skills when they:
• Support students in establishing their own transition goals, including postsecondary education,
career, and independent living goals;
• Ensure that students are actively involved in IEP meetings and understand their IEPs, including
their specialized instruction and related services, the accommodations they receive for
instruction and assessments, if applicable, and supplementary aids and services to facilitate their
education in the least restrictive environment;
• Help students develop skills to direct their own learning;
• Use person-centered planning; and
• Create and maintain a system that supports family involvement and empowers families to
support the self-determination of their sons and daughters. 31
Developing self-determination and making informed choices heighten students’ knowledge of the
transition process and success in post-school settings.
Self-determination activities can be described as activities that result in individuals with developmental
disabilities, with appropriate assistance, having the ability, opportunity, authority, and support (including
financial support) to:
• Communicate and make personal decisions;
• Communicate choices and exercise control over the type and intensity of services, supports, and
other assistance the individual receives;
• Control resources to obtain needed services, supports and other assistance;
• Participate in, and contribute to, their communities; and

36

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
• Advocate for themselves and others, develop leadership skills through training in self-advocacy,
participate in coalitions, educate policymakers, and play a role in the development of public
policies that affect individuals with developmental disabilities.

Making Informed Choices
The VR agency must provide its participants with the opportunity to exercise informed choice
throughout the VR process, including making decisions about the following:
• Employment goals;
• Services and service providers;
• Settings for employment and service provision; and
• Methods for procuring services.
The VR agency assists participants by providing information, guidance, and support to make and carry
out these decisions. The exercise of informed choice involves communicating clearly, gathering and
understanding information, setting goals, making decisions, and following through with decisions. VR
counselors provide information through various methods of communication that are helpful to a family
in order to assist with identifying opportunities for exercising informed choice from the beginning of the
VR process through the achievement of an employment outcome.

Parameters of Informed Choice
While the Rehabilitation Act emphasizes the importance of the individual’s, including the student’s or
youth’s, ability to exercise informed choice throughout the VR process, the Rehabilitation Act requires
the VR agencies to ensure that the availability and scope of informed choice is consistent with the VR
agencies’ responsibilities for the administration of the VR program. Such requirements impose
parameters that affect the exercise of informed choice. It is generally the responsibility of the VR
counselor to inform the individual about relevant requirements, available options for developing the IPE
and for exercising informed choice to assure that the individual understands the options. As appropriate,
the VR counselor encourages the participation of family members and others in the VR process.

Parental Consent, Age of Majority, Supported Decision-making and Guardianship
Outreach to parents, family members, caregivers, and representatives plays a critical role in the
transition process. For students who receive services under Part B of IDEA, States may transfer parental
rights to the student when he or she reaches the “age of majority under State law,” except for a student
who has been determined to be incompetent under State law. The age of majority is the age that a State
sets for a minor to become an adult and assume legal responsibility for himself/herself and all decisions
that accompany that (e.g., financial, medical, educational). 32 In most States, this is age 18. To learn more
about the age of majority, visit: https://www.parentcenterhub.org/age-of-majority-parentguide.
At the time a student reaches the age of majority, if parental rights have transferred to the student
under State law, the school district must provide any notice required by Part B of IDEA to both the
37

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
student and the parents. Once parental rights transfer to the student, the student has the right to make
his or her own educational, employment, or independent living decisions. VR agencies conduct outreach
directly to these students. The consent of the parents or an IDEA-eligible student who has reached the
age of majority under State law must be obtained before personally identifiable information about the
student is released to officials of participating agencies, including VR agencies that are providing or
paying for transition services.
As IDEA-eligible students with disabilities reach the age of majority, they and their parents are advised to
seek information to help them understand their options for making educational decisions. A student
need not be placed under guardianship in order for his or her family to remain involved in educational
decisions. Guardianship places significant restrictions on the rights of an individual. Students and parents
are urged to consider information about less restrictive alternatives.
If State law permits parental rights under the IDEA to transfer to a student who has reached the age of
majority, that student can become the educational rights holder who invites family members to
participate in the IEP meeting. If the adult student does not want to have that role, he or she can execute
a power of attorney authorizing a family member to be the educational decision-maker. Alternatively, if a
student prefers not to execute a power of attorney, a supported decision-making arrangement can be
established consistent with applicable State procedures, in which the parents (or other representatives)
assist the student in making decisions. 33 Unlike under guardianship, the student remains an autonomous
decision-maker in all aspects of his or her life. To learn more about supported decision-making visit:
http://www.supporteddecisionmaking.org/.
Families are encouraged to seek services from the Parent Training and Information Centers funded by
the Office of Special Education Programs, and Parent Information and Training Programs funded by the
Rehabilitation Services Administration.

Conquering Financial Hurdles to Accomplish Goals:
Individuals with disabilities often endure greater expenses than non-disabled individuals. These
expenses can create hardships that undermine the careful decision-making processes discussed above
and impede the accomplishment of an individual’s goals. Fortunately, Congress formally recognized this
potential for financial difficulty and passed the Stephen Beck, Jr. Achieving a Better Life Experience
(“ABLE”) Act of 2014.

What is an ABLE Account?
The ABLE Act amended Section 529 of the IRS Code and authorized States to create tax-advantaged
savings programs (ABLE accounts) that individuals with disabilities can establish to help pay for qualified
disability expenses. The individual with a disability is considered the ABLE account owner.

Who is eligible for an ABLE Account?
ABLE Accounts can be established for anyone with a disability, at any age, as long as the onset of that
disability occurred before age 26. If this age requirement is met and the individual is also already
receiving SSI and/or SSDI benefits through the Social Security Administration, then he/she automatically
38

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
qualifies for an ABLE account. If the individual is not already receiving those benefits, then he/she can
still qualify for the account if the individual obtains a letter from a licensed physician. See 26 U.S.C. §
529A(e)(2) for more specific eligibility information.
The individual with a disability who will benefit from the account is the account owner, though other
designated individuals may establish the account on the individual’s behalf.

How does it work?
Contributions into ABLE accounts are made with post-tax dollars and may not—except in specific
circumstances—exceed $15,000 per year in the aggregate. Contributions are not deductible for Federal
tax law purposes but may be for State tax law purposes. Any income the account earns will grow taxfree, as long as funds in the account are used solely for qualified disability expenses. Withdrawals from
the account will not incur any additional Federal taxes. Most importantly, the ABLE account owner will
not lose access to means-tested Federal programs (e.g., Medicare or SSDI), just by having $2,000 or
more in the account. The balance of an ABLE account will not impact access to these programs until the
account reaches $100,000.
While a majority of States have established ABLE programs, some have not. Individuals with disabilities
who reside in States that have not yet established their own programs may enroll in another State’s
ABLE program. For a current list of State programs and features, please visit: https://www.ablenrc.org/.

What expenses may be paid for with an ABLE account?
An ABLE account may be used to pay for all “qualified disability expenses.” The Act defines qualified
disability expenses as any expenses related to the eligible individual’s disability and which are made for
the benefit of that individual. The ABLE Act does not list specific costs, but notes that qualifying
expenses can be for “education, housing, transportation, employment training and support, assistive
technology and personal support services, health prevention and wellness, financial management and
administrative services, legal fees, expenses for oversight and monitoring, funeral and burial expenses”
but also for “other expenses” consistent with the purpose of the ABLE Act.
For more information about the ABLE Act and ABLE accounts, visit the ABLE National Resource Center
website at: https://www.ablenrc.org.

Conclusion: Student Empowerment Advances Career Decision-Making
Teaching self-determination and exercising informed choice are not practices limited to the most able
youth with disabilities. Schools can help foster self-determination and VR agencies can enhance career
decision-making to assist youth with disabilities, including those with the most significant complex or
lifelong intellectual or developmental disabilities, to achieve their desired post school goals.

39

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

GLOSSARY OF TERMS
Individuals with Disabilities Education Act (IDEA) (20 U.S.C. 1400 et seq.).
Rehabilitation Act of 1973, as amended (Rehabilitation Act) (29 U.S.C. 701 et seq.)
Elementary and Secondary Education Act of 1965 (ESEA),
as amended by the Every Student Succeeds Act (20 U.S.C. 6301 et Seq.)
Stephen Beck, Jr. Achieving a Better Life Experience Act of 2014 (ABLE Act)
(26 U.S.C. § 529A)
Higher Education Opportunity Act (P.L. 110-315)
ALTERNATE DIPLOMA

[ESEA Title VIII, Sec. 8101(25)]

Alternate diploma means a diploma for students with the most significant cognitive disabilities, as defined by
the State, who are assessed with a State’s alternate assessment aligned to alternate academic achievement
standards under section 1111(b)(2)(D) of the Elementary and Secondary Education Act and is—
(i)

Standards-based;

(ii)

Aligned with the State’s requirements for a regular high school diploma; and

(iii)

Obtained within the time period for which the State ensures the availability of a free
appropriate public education under section 612(a)(1) of the Individuals with Disabilities
Education Act.

CHILD WITH A DISABILITY
IN GENERAL.—The term ‘‘child with a disability’’ means a child—

[20 U.S.C. Sec. 1401(3)]

(A)

with intellectual disabilities, hearing impairments (including deafness), speech or
language impairments, visual impairments (including blindness), serious emotional
disturbance (referred to in this title as ‘‘emotional disturbance’’), orthopedic
impairments, autism, traumatic brain injury, other health impairments, or specific
learning disabilities; and

(B)

who, by reason thereof, needs special education and related services.

COMMUNITY REHABILITATION PROGRAM

[29 U.S.C. Sec. 705(4)]

Community Rehabilitation Program means a program that provides directly or facilitates the provision of
vocational rehabilitation services to individuals with disabilities, and that provides, singly or in
combination, for an individual with a disability to enable the individual to maximize opportunities for
employment, including career advancement:
(A) medical, psychiatric, psychological, social, and vocational services that are provided under
one management;
52

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
(B) testing, fitting, or training in the use of prosthetic and orthotic devices;
(C) recreational therapy;
(D) physical and occupational therapy;
(E) speech, language, and hearing therapy;
(F) psychiatric, psychological, and social services, including positive behavior management;
(G) assessment for determining eligibility and vocational rehabilitation needs;
(H) rehabilitation technology;
(I) job development, placement, and retention services;
(J) evaluation or control of specific disabilities;
(K) orientation and mobility services for individuals who are blind;
(L) extended employment;
(M) psychosocial rehabilitation services;
(N) supported employment services and extended services;
(O) customized employment;
(P) services to family members when necessary to the vocational rehabilitation of the individual;
(Q) personal assistance services; or
(R) services similar to the services described in one of subparagraphs (A) through (Q).

COMPETITIVE INTEGRATED EMPLOYMENT.

[29 U.S.C. Sec. 705(5)]

The term ‘‘competitive integrated employment’’ means work that is performed on a full-time or parttime basis (including self-employment)—
(A) for which an individual—
(i) is compensated at a rate that—

(I) (aa) shall be not less than the higher of the rate specified in section 6(a)(1) of the Fair
Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the rate specified in the
applicable State or local minimum wage law; and
(bb) is not less than the customary rate paid by the employer for the same or similar
work performed by other employees who are not individuals with disabilities, and
who are similarly situated in similar occupations by the same employer and who
have similar training, experience, and skills; or
(II) in the case of an individual who is self-employed, yields an income that is comparable to
the income received by other individuals who are not individuals with disabilities, and
who are self-employed in similar occupations or on similar tasks and who have similar
training, experience, and skills; and
(ii) is eligible for the level of benefits provided to other employees;

53

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
(B) that is at a location where the employee interacts with other persons who are not individuals
with disabilities (not including supervisory personnel or individuals who are providing services to
such employee) to the same extent that individuals who are not individuals with disabilities and
who are in comparable positions interact with other persons; and
(C) that, as appropriate, presents opportunities for advancement that are similar to those for other
employees who are not individuals with disabilities and who have similar positions.

CUSTOMIZED EMPLOYMENT

[29 U.S.C. Sec. 705(7)]

Customized Employment means competitive integrated employment, for an individual with a significant
disability, that is based on an individualized determination of the strengths, needs, and interests of the
individual with a significant disability, is designed to meet the specific abilities of the individual with a
significant disability and the business needs of the employer, and is carried out through flexible
strategies, such as:
(A) job exploration by the individual;
(B) working with an employer to facilitate placement, including:
(i) customizing a job description based on current employer needs or on previously
unidentified and unmet employer needs;
(ii) developing a set of job duties, a work schedule and job arrangement, and specifics of
supervision (including performance evaluation and review), and determining a job location.

EMPLOYMENT OUTCOME
Employment Outcome means, with respect to an individual:

[29 U.S.C. Sec. 705(11)]

(A) entering or retaining full-time or, if appropriate, part-time competitive employment in the
integrated labor market;
(B) satisfying the vocational outcome of supported employment; or
(C) satisfying any other vocational outcome the Secretary of Education may determine to be
appropriate (including satisfying the vocational outcome of customized employment, selfemployment, telecommuting, or business ownership).

EXTENDED SERVICES

[29 U.S.C. Sec. 705(13)]

Extended Services means ongoing support services and other appropriate services, needed to support
and maintain an individual with a most significant disability in supported employment, that:

(A) are provided singly or in combination and are organized and made available in such a way as to
assist an eligible individual in maintaining supported employment;
(B) are based on a determination of the needs of an eligible individual, as specified in an
individualized plan for employment; and

54

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
(C) are provided by a State agency, a nonprofit private organization, employer, or any other
appropriate resource, after an individual has made the transition from support provided by the
designated State unit.

FREE APPROPRIATE PUBLIC EDUCATION (FAPE)

[20 U.S.C. Sec. 1401(9)]

Under the IDEA, the term “free appropriate public education” means special education and related
services that—

(A) have been provided at public expense, under public supervision and direction, and without
charge;
(B) meet the standards of the State educational agency;
(C) include an appropriate preschool, elementary school, or secondary school education in the State
involved; and
(D) are provided in conformity with the individualized education program required under
section 1414(d) of this title.
Under the U.S. Department of Education’s regulations implementing Section 504 of the Rehabilitation
Act (34 CFR § 104.33(b)(1)-(2)), appropriate education is the provision of regular or special education
and related aids and services that
(i) are designed to meet individual educational needs of persons with disabilities as adequately
as the needs of persons without disabilities are met and
(ii) are based upon adherence to procedures that satisfy the requirements of §§ 104.34,
104.35, and 104.36.
Implementation of an IEP developed in accordance with the IDEA is one means of meeting this standard.

INDIVIDUALIZED EDUCATION PROGRAM (IEP)

[20 U.S.C. Sec. 1401(14)]

The term individualized education program or IEP means a written statement for each child with a
disability that is developed, reviewed, and revised in accordance with section 614(d) of the IDEA.

INDIVIDUAL WITH A DISABILITY

[29 U.S.C. Sec. 705(20)(A)]

IN GENERAL.—Except as otherwise provided in subparagraph (B), the term ‘‘individual with a disability’’
means any individual who—
(i)

has a physical or mental impairment which for such individual constitutes or results in a
substantial impediment to employment; and

(ii)

can benefit in terms of an employment outcome from vocational rehabilitation services
provided pursuant to title I, III, or VI.

55

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

INDIVIDUAL WITH A SIGNIFICANT DISABILITY
Individual with a Significant Disability means:

[29 U.S.C. Sec. 705(21)]

(A) IN GENERAL.—Except as provided in subparagraph (B) or (C), the term ‘‘individual with a
significant disability’’ means an individual with a disability:
(i) who has a severe physical or mental impairment which seriously limits one or more
functional capacities (such as mobility, communication, self-care, self-direction,
interpersonal skills, work tolerance, or work skills) in terms of an employment outcome;
(ii) whose vocational rehabilitation can be expected to require multiple vocational rehabilitation
services over an extended period of time; and
(iii) who has one or more physical or mental disabilities resulting from amputation, arthritis,
autism, blindness, burn injury, cancer, cerebral palsy, cystic fibrosis, deafness, head injury,
heart disease, hemiplegia, hemophilia, respiratory or pulmonary dysfunction, intellectual
disability, mental illness, multiple sclerosis, muscular dystrophy, musculo-skeletal disorders,
neurological disorders (including stroke and epilepsy), paraplegia, quadriplegia, and other
spinal cord conditions, sickle cell anemia, specific learning disability, end-stage renal disease,
or another disability or combination of disabilities determined on the basis of an assessment
for determining eligibility and vocational rehabilitation needs described in subparagraphs (A)
and (B) of paragraph (2) to cause comparable substantial functional limitation.

INDEPENDENT INDIVIDUAL’S REPRESENTATIVE;
APPLICANT’S REPRESENTATIVE

[29 U.S.C. Sec. 705(22)]

The terms ‘‘individual’s representative’’ and ‘‘applicant’s representative’’ mean a parent, a family member,
a guardian, an advocate, or an authorized representative of an individual or applicant, respectively.

LEAST RESTRICTIVE ENVIRONMENT OR LRE

[20 U.S.C. Sec. 1412(a)(5)(A)]

Least restrictive environment or LRE means that, to the maximum extent appropriate, children with
disabilities, including children in public or private institutions or other care facilities, are educated with
children who are not disabled, and that special classes, separate schooling, or other removal of children
with disabilities from the regular educational environment occurs only if the nature or severity of the
disability is such that education in regular classes with the use of supplementary aids and services
cannot be achieved satisfactorily.

LOCAL AGENCY

[29 U.S.C. Sec. 705(24)]

Local Agency means an agency of a unit of general local government or of an Indian tribe (or
combination of such units or tribes) which has an agreement with the designated State agency to
conduct a vocational rehabilitation program under the supervision of such State agency in accordance
with the State plan approved under section 101. Nothing in the preceding sentence of this paragraph or
in section 101 shall be construed to prevent the local agency from arranging to utilize another local
56

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
public or nonprofit agency to provide vocational rehabilitation services if such an arrangement is made
part of the agreement specified in this paragraph.

ONGOING SUPPORT SERVICES

[29 U.S.C. Sec. 705(27)]

Ongoing Support Services means services:
(A) provided to individuals with the most significant disabilities;
(B) provided, at a minimum, twice monthly:

(i) to make an assessment, regarding the employment situation, at the worksite of each such
individual in supported employment, or, under special circumstances, especially at the
request of the client, off site; and
(ii) based on the assessment, to provide for the coordination or provision of specific intensive
services, at or away from the worksite, that are needed to maintain employment stability; and
(C) consisting of—
(i) a particularized assessment supplementary to the comprehensive assessment described in
paragraph (2)(B);
(ii) the provision of skilled job trainers who accompany the individual for intensive job skill
training at the worksite;
(iii) job development, job retention, and placement services;
(iv) social skills training;
(v) regular observation or supervision of the individual;
(vi) follow up services such as regular contact with the employers, the individuals, the
individuals’ representatives, and other appropriate individuals, in order to reinforce and
stabilize the job placement;
(vii) facilitation of natural supports at the worksite;
(viii) any other service identified in section 723 of this title; or
(ix) a service similar to another service described in this subparagraph.

PRE-EMPLOYMENT TRANSITION SERVICES
Pre-Employment Transition Services are—

[29 U.S.C. Secs 705(30) and 733]

(a) IN GENERAL.—From the funds reserved under section 110(d), and any funds made available
from State, local, or private funding sources, each State shall ensure that the designated State
unit, in collaboration with the local educational agencies involved, shall provide, or arrange for
the provision of, pre-employment transition services for all students with disabilities in need of
such services who are eligible or potentially eligible for services under this title.

57

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
(b) REQUIRED ACTIVITIES.—
Funds available under subsection (a) shall be used to make available to students with disabilities
described in subsection (a)—
(1) job exploration counseling;
(2) work-based learning experiences, which may include in school or after school opportunities,
or experience outside the traditional school setting (including internships), that is provided
in an integrated environment to the maximum extent possible;
(3) counseling on opportunities for enrollment in comprehensive transition or postsecondary
educational programs at institutions of higher education;
(4) workplace readiness training to develop social skills and independent living; and
(5) instruction in self-advocacy, which may include peer mentoring.
(c) AUTHORIZED ACTIVITIES.—
Funds available under subsection (a) and remaining after the provision of the required activities
described in subsection (b) may be used to improve the transition of students with disabilities
described in subsection (a) from school to postsecondary education or an employment outcome by—
(1) implementing effective strategies to increase the likelihood of independent living and
inclusion in communities and competitive integrated workplaces;
(2) developing and improving strategies for individuals with intellectual disabilities and
individuals with significant disabilities to live independently, participate in postsecondary
education experiences, and obtain and retain competitive integrated employment;
(3) providing instruction to vocational rehabilitation counselors, school transition personnel,
and other persons supporting students with disabilities;
(4) disseminating information about innovative, effective, and efficient approaches to achieve
the goals of this section;
(5) coordinating activities with transition services provided by local educational agencies under
the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
(6) applying evidence-based findings to improve policy, procedure, practice, and the preparation
of personnel, in order to better achieve the goals of this section;
(7) developing model transition demonstration projects;
(8) establishing or supporting multistate or regional partnerships involving States, local
educational agencies, designated State units, developmental disability agencies, private
businesses, or other participants to achieve the goals of this section; and
(9) disseminating information and strategies to improve the transition to postsecondary
activities of individuals who are members of traditionally unserved populations.
Sec. 113 Rehabilitation Act of 1973

58

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
(d) PRE-EMPLOYMENT TRANSITION COORDINATION.—
Each local office of a designated State unit shall carry out responsibilities consisting of—
(1) attending individualized education program meetings for students with disabilities, when
invited;
(2) working with the local workforce development boards, one-stop centers, and employers to
develop work opportunities for students with disabilities, including internships, summer
employment and other employment opportunities available throughout the school year, and
apprenticeships;
(3) work with schools, including those carrying out activities under section 614(d)(1)(A)(i)(VIII)
of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(1)(A)(i)(VIII)), to
coordinate and ensure the provision of pre-employment transition services under this
section; and
(4) when invited, attend person-centered planning meetings for individuals receiving services
under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).

QUALIFIED DISABILITY EXPENSES

[26 U.S.C. Sec. 529A(e)(5)]

Qualified disability expenses under the ABLE Act are any expenses related to the eligible individual’s
disability and which are made for the benefit of that individual.

REGULAR HIGH SCHOOL DIPLOMA

[20 U.S.C. Sec. 7801(43)]

The term ‘regular high school diploma’—

(A) means the standard high school diploma awarded to the preponderance of students in the State
that is fully aligned with State standards, or a higher diploma, except that a regular high school
diploma shall not be aligned to the alternate academic achievement standards described in
section 1111(b)(1)(E); and
(B) does not include a recognized equivalent of a diploma, such as a general equivalency diploma,
certificate of completion, certificate of attendance, or similar lesser credential.

RELATED SERVICES

[20 U.S.C. Sec. 1401(26)]

(A) In general
The term “related services” means transportation, and such developmental, corrective, and other
supportive services (including speech-language pathology and audiology services, interpreting services,
psychological services, physical and occupational therapy, recreation, including therapeutic recreation,
social work services, school nurse services designed to enable a child with a disability to receive a free
appropriate public education as described in the individualized education program of the child,
counseling services, including rehabilitation counseling, orientation and mobility services, and medical
services, except that such medical services shall be for diagnostic and evaluation purposes only) as may

59

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
be required to assist a child with a disability to benefit from special education, and includes the early
identification and assessment of disabling conditions in children.
(B) Exception
The term does not include a medical device that is surgically implanted, or the replacement of
such device.
The individual terms used in this definition are defined at 34 CFR § 300.34.

SECONDARY SCHOOL

[20 U.S.C. Sec. 1401(27)]

Secondary School means a nonprofit day or residential school, including a public secondary charter
school, that provides secondary education, as determined under State law, except that it does not
include any education beyond grade 12.

SPECIAL EDUCATION

[20 U.S.C. Sec. 1401(29)]

Special Education means “specially designed instruction, at no cost to the parents, to meet the unique
needs of a child with a disability, including:

(A) instruction conducted in the classroom, in the home, in hospitals and institutions, and in other
settings; and
(B) instruction in physical education.

STUDENT WITH A DISABILITY

[29 U.S.C. Sec. 705(37)]

Student with a Disability means:
IN GENERAL.—an individual with a disability who—

(i) (I) (aa) is not younger than the earliest age for the provision of transition services under
section 614(d)(1)(A)(i)(VIII) of the Individuals with Disabilities Education Act
(20 U.S.C. 1414(d)(1)(A)(i)(VIII)); or
(bb) if the State involved elects to use a lower minimum age for receipt of preemployment transition services under this Act, is not younger than that minimum
age; and
(II) (aa) is not older than 21 years of age; or
(bb) if the State law for the State provides for a higher maximum age for receipt of
services under the Individuals with Disabilities Education Act (20 U.S.C.1400 et
seq.), is not older than that maximum age; and
(ii) (I) is eligible for, and receiving, special education or related services under part B of the
Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.); or
(II) is an individual with a disability, for purposes of section 504 student with a disability is
an individual with a disability who is participating in an educational program, including
60

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES
secondary education, non-traditional secondary education and postsecondary
education, who meet the age requirements of the definition.

SUMMARY OF PERFORMANCE

[20 U.S.C. Sec. 1414(c)(5)(B)(ii)]

Summary of Performance means for each student with a disability receiving services under Part B of the
IDEA who either graduates from high school with a regular high school diploma or exceeds the age of
eligibility for FAPE under State law, the school must provide the student with a summary of his or her
academic achievement and functional performance. The SOP must include recommendations on how to
assist the student in meeting his or her postsecondary goals.

SUPPORTED EMPLOYMENT

[29 U.S.C. Sec. 705(38)]

The term ‘‘supported employment’’ means competitive integrated employment, including customized
employment, or employment in an integrated work setting in which individuals are working on a shortterm basis toward competitive integrated employment, that is individualized and customized consistent
with the strengths, abilities, interests, and informed choice of the individuals involved, for individuals
with the most significant disabilities—
(A) (i) for whom competitive integrated employment has not historically occurred; or
(ii) for whom competitive integrated employment has been interrupted or intermittent as a
result of a significant disability; and
(B) who, because of the nature and severity of their disability, need intensive supported employment
services and extended services after the transition described in paragraph (13)(C), in order to
perform the work involved.

SUPPORTED EMPLOYMENT SERVICES

[29 U.S.C. Sec. 705(39)]

Supported Employment Services means ongoing support services, including customized employment,
needed to support and maintain an individual with a most significant disability in supported
employment, that:

(A) are provided singly or in combination and are organized and made available in such a way as to
assist an eligible individual to achieve competitive integrated employment;
(B) are based on a determination of the needs of an eligible individual, as specified in an
individualized plan for employment; and
(C) Are provided by the designated State unit for a period of not more than 24 months, except that
period may be extended, if necessary, in order to achieve the employment outcome identified in
the individualized plan for employment.

61

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

TRANSITION SERVICES

[20 U.S.C. Sec. 1401(34); 34 C.F.R. § 361.5(c)(55)]

Transition Services means a coordinated set of activities for a student with a disability designed within a
results-oriented process that is focused on improving the academic and functional achievement of the
child with a disability to facilitate the child’s movement from school to post-school activities, including
postsecondary education, vocational education, integrated employment (including supported
employment), continuing and adult education, adult services, independent living, or community
participation. The coordinated set of activities is based on each student's needs, taking into account the
student's strengths, preferences and interests, and includes instruction, related services, community
experiences, the development of employment and other post-school adult living objectives, and, if
appropriate, the acquisition of daily living skills and provision of a functional vocational evaluation.

YOUTH WITH A DISABILITY

[29 U.S.C. Sec. 705(42)]

Youth with a Disability means:
(A) IN GENERAL means an individual with a disability who:
(i) is not younger than 14 years of age; and
(ii) is not older than 24 years of age.

62

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

END NOTES
1

PACER Center Inc. (2001). Parent Tips for Transition Planning, PHP-c80. Retrieved from
http://www.asec.net/Archives/Transitionresources/Parent%20tips%20for%20transition.pdf.

2

Adelman, C. (2006). The Toolbox Revisited: Paths to Degree Completion From High School Through
College. Washington, DC: U.S. Department of Education. Retrieved from
https://www.ed.gov/rschstat/research/pubs/toolboxrevisit/toolbox.pdf.

3

National Collaborative on Workforce and Disability for Youth.
Guideposts for Success: Career Preparation & Work-Based Learning Experiences. Retrieved from
http://www.ncwd-youth.info/solutions/guideposts-for-success/guideposts-career/.

4

Luecking, R. G. (2009). The Way to Work: How to Facilitate Work Experiences for Youth in Transition.
Baltimore, MD: Paul H. Brookes.

5

Powers, L.E., Deshler, D.D., Jones, B. & Simon, M. (2006). Strategies for enhancing self-determination,
social success, and transition to adulthood. In D.D. Deshler and J.B. Schumaker (Eds.),
Teaching adolescents with disabilities: Accessing the general education curriculum (pp 235–273).
Thousand Oaks, CA: Corwin Press.

6

Powers, L.E., Sowers, J., & Stevens, T. (1995). An exploratory, randomized study of the impact of
mentoring on the self-efficacy and community-based knowledge of adolescents with severe
physical challenges. Journal of Rehabilitation, 61(1), 33–41.

7

Luecking, R. G. (2009) The Way to Work: How to Facilitate Work Experiences for Youth in Transition.
Baltimore, MD: Paul H. Brookes.

8

Information in this section is based upon a Joint Dear Colleague letter on career pathways
(OVAE, ETA, Administration for Children and Families). April 4, 2012.
Retrieved from https://www2.ed.gov/about/offices/list/ovae/ten-attachment.pdf.

9

See Assistance to States for the Education of Children with Disabilities and Preschool Grants for
Children with Disabilities, Final Rule, Analysis of Comments and Changes, 71 Fed. Reg. 46540, 46667
(Aug. 14, 2006).

10

Id.

11

If the VR agency is operating under an order of selection, the IPE must be developed and approved
before each eligible student meeting the order of selection criteria leaves the school setting.
Section 101(a)(9)(A) of the Rehabilitation Act and 34 CFR § 361.22(a)(2).

12

See State Vocational Rehabilitation Services Program, 81 Fed. Reg. 55,687
(August 19, 2016)(Preamble).

63

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

13

Adapted from: Alverson, C.Y., Burr, J., FitzGerald, P., Dickinson, J., Johnson, M., Ozols, K., & Simich, S.
(2015). Oregon Youth Transitions Program (YTP) Procedures Manual. With further modifications
from Brenda Kaye Simmons, Director, Transition Services, Missouri Vocational Rehabilitation.

14

Cameto, R., Levine, P., &Wagner, M. (2004). Transition Planning for Students with Disabilities.
A Special Topic Report from the National Longitudinal Transition Study-2 (NTS2).
Menlo Park, CA: SRI International.

15

Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. 794, prohibits discrimination
on the basis of disability in programs or activities of entities such as public schools and State
vocational rehabilitation agencies receiving Federal financial assistance. Title II of the ADA , as
amended, 42 U.S.C. 12131 et seq., prohibits discrimination on the basis of disability by State and
local public entities, regardless of receipt of Federal funds. OCR shares enforcement responsibility
for Title II in the education context with the U.S. Department of Justice. For more information about
these laws, go to https://www.ed.gov/ocr

16

Please visit https://www2.ed.gov/about/offices/list/ocr/docs/auxaids.html for a detailed
overview of auxiliary aids and services.

17

U.S. Department of Education, Office for Civil Rights. (2011). Transition of Students With Disabilities
to Postsecondary Education: A Guide for High School Educators. Washington, DC: Author.
Retrieved from https://www2.ed.gov/about/offices/list/ocr/transitionguide.html.

18

Johnson, D. R. (2009). Foreword. In R. G. Luecking, The Way to Work: How to Facilitate Work
Experiences for Youth in Transition. Baltimore, MD: Paul H. Brookes.

19

Brolin, D. (1995). Career education: A functional life skills approach (3rd ed.). Upper Saddle River, NJ:
Prentice Hall.

20

Fabian, E. S., Edelman, A. & Leedy, M. (1993). Linking workers with severe disabilities to social
supports in the workplace: Strategies for addressing barriers.
The Journal of Rehabilitation, 59, 3 p. 29(6).

21

Please visit the University of Washington DO-IT website
(https://www.washington.edu/doit/programs/accesscollege/employment-office/careerprep/creating-inclusive-career-development-program) for further information.

22

Please refer to the Report of the Advisory Commission on Accessible Instructional Materials in
Postsecondary Education for Students with Disabilities (2011)
(https://www2.ed.gov/about/bdscomm/list/aim/meeting/aim-report.pdf) for further
information.

64

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

23

In enacting the IDEA Amendments of 2004, Congress recognized that research and experience has
demonstrated that the education of children with disabilities can be made more effective by having
high expectations for such children and ensuring their access to the general education curriculum in
the regular classroom, to the maximum extent possible, in order to (i) meet developmental goals
and, to the maximum extent possible, the challenging expectations that have been established for
all children; and (ii) be prepared to lead productive and independent adult lives, to the maximum
extent possible. (Section 601(c) (5) (A) of the IDEA. As the graduation rates for children with
disabilities continue to climb, providing effective transition services to promote successful
post-school employment or education is an important measure of accountability for children with
disabilities. Section 601(c)(14) of the IDEA.

24

For additional information on College and Career Ready Standards and Assessments, please visit:
https://www2.ed.gov/policy/elsec/leg/blueprint/faq/college-career.pdf. For strategies regarding
how to improve the learning of all students, please visit the ED’s SWIFT Schools website:
http://www.swiftschools.org/.

25

Bremer, C. D. & Smith, J. (2004). Teaching social skills. National Center on Secondary Education and
Transition Information Brief, 3(5). Retrieved from
http://www.ncset.org/publications/viewdesc.asp?id=1749.

26

Id.

27

Please visit the U.S. Department of Education’s Guiding Principles: A Resource Guide for Improving
School Climate and Discipline for additional strategies:
https://www2.ed.gov/policy/gen/guid/school-discipline/guiding-principles.pdf.

28

Loman, S., Vatland, C., Strickland-Cohen, K, R., & Walker, H. (2010).
Promoting Self-Determination: A Practice Guide. Retrieved from
http://ngsd.org/sites/default/files/promoting_self-determination_a_practice_guide.pdf.

29

Id.

30

Id.

31

Loman, S., Vatland, C., Strickland-Cohen, K., Horner, R., & Walker, H. (2010).
Promoting Self-Determination: A Practice Guide. Retrieved from
http://ngsd.org/sites/default/files/promoting_self-determination_a_practice_guide.pdf.
Please visit the U.S. Department of Education’s Parent and Training Information (PTI) Centers for
additional information on how parents can become more involved in developing students’
self-determination www2.ed.gov/parents/needs/speced/resources.html.

32

Center for Parent Information and Resources (October 2015). Getting Ready for When Your Teen
Reaches the Age of Majority: A Parent’s Guide. Retrieved from
https://www.parentcenterhub.org/age-of-majority-parentguide.

65

A T RANSITION G UIDE TO P OSTSECONDARY E DUCATION AND E MPLOYMENT FOR S TUDENTS AND Y OUTH WITH D ISABILITIES

33

Note also that under IDEA, States must establish procedures for appointing the parent of an IDEA-eligible
student, or if the parent is not available, another appropriate individual, to represent the educational
interests of the student throughout the period of the child’s eligibility under Part B of IDEA, if, under State
law, a student who has reached the age of majority but has not been determined to be incompetent, can be
determined not to have the ability to provide informed consent with respect to the student’s
educational program.

66

ED's mission is to promote student achievement and preparation for global competitiveness by
fostering educational excellence and ensuring equal access.
www.ed.gov

52

